       Case
        Case1:19-cv-07774-MKV
             1:19-cv-07774-MKV Document
                                Document49-2
                                         36 Filed
                                             Filed10/13/20
                                                   11/13/20 Page
                                                             Page11ofof13
                                                                        59




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CF2 CO., LTD.

                                     Plaintiff,
                                                                    Case No.: 19-cv-07774
                            v.

YOCO INC., M.A.X. SPORTS ENTERPRISE INC. and                       SECOND AMENDED
HUN C. PARK                                                           COMPLAINT

                                     Defendants.


                            SECOND AMENDED COMPLAINT

       Plaintiff, by its attorneys, Jung & Associates, P.C., as and for its Second Amended

Complaint, allege as follows:

                                        THE PARTIES

   1. CF2 CO., LTD. ("Plaintiff " or "CF2") is a corporation organized under the laws of the

       Republic of Korea, and has its principal place of business in the Republic of Korea.

   2. Upon information and belief, YOCO INC. ("YOCO") is a corporation organized under

       the laws of the State of New York and has its principal place of business in New York,

       New York.

   3. Upon information and belief, M.A.X. SPORTS ENTERPRISE INC. ("M.A.X.") is a

       corporation organized under the laws of the State of New York and has its principal place

       of business in New York, New York.

   4. Upon information and belief, HUN C. PARK is an individual who owns and operates

       YOCO and M.A.X.
   Case
    Case1:19-cv-07774-MKV
         1:19-cv-07774-MKV Document
                            Document49-2
                                     36 Filed
                                         Filed10/13/20
                                               11/13/20 Page
                                                         Page22ofof13
                                                                    59




                            JURISDICTION AND VENUE

5. Pursuant to 28 U.S.C. §1331, this Court has jurisdiction over this case as the matter in

   controversy arises under the laws of the U.S.

6. Pursuant to 28 U.S.C. §1332, this Court has jurisdiction over this case, as the amount in

   controversy exceeds $75,000, and there is diversity of citizenship between the parties.

7. Pursuant to 28 U.S.C. §1391, the Venue is proper in this district as Defendants reside or

   are doing business in this State and District.

                             FACTUAL BACKGROUND

8. Plaintiff is a company primarily engaged in the manufacturing of sportswear.

9. Upon information and belief, YOCO is a company primarily engaged in import and

   distribution of sportswear.

10. Upon information and belief, M.A.X. is a company primarily engaged in import and

   distribution of sportswear.

11. Upon information and belief, both YOCO and M.A.X. (Collectively "Defendants") are

   owned and operated by an individual known as Hun C. Park ("Park"); share offices

   together and issue purchase orders interchangeably.

12. Park exercised complete domination and control of Defendants. YOCO and M.A.X. share

   offices together and issue purchase orders interchangeably. Sometimes YOCO orders

   garments goods and some other times M.A.X. ordered garment goods. Employees of

   YOCO and M.A.X. know Park to be the President of each corporation and these two

   corporate entities are one and the same and the alter ego of the others. There were about

   5-8 employees working for both YOCO and M.A.X. Most importantly, Park had sole and
   Case
    Case1:19-cv-07774-MKV
         1:19-cv-07774-MKV Document
                            Document49-2
                                     36 Filed
                                         Filed10/13/20
                                               11/13/20 Page
                                                         Page33ofof13
                                                                    59




   absolute discretion on the issuance of all purchase orders and checks in connection with

   the operations of YOCO and M.A.X.

13. Upon information and belief, Defendants began placing purchase orders from Plaintiff in

   2014.

14. Plaintiff issued invoices to Defendants for their orders in the regular course of its

   business and Defendants subsequently made payments for their orders to Plaintiff.

15. Plaintiff sold and Defendants purchased the merchandise according to mutually agreed

   terms until sometime in September 2015 when Defendants continued to issue purchase

   orders, but payments were not made according to the payment terms previously agreed to.

16. When Plaintiff made a demand for the payment due but not made for the September 2015

   shipment, Defendants promised to make the payment requested.

17. Because of the history and good will built over the years between the parties and of

   Defendant's assurances to make the payments in arrears, Plaintiff had continued to make

   the requested shipments on Defendant's purchase orders until approximately early

   September 2016.

18. In fact, in December 2015, Park invited Mr. Nho Joon Meong (“Meong”), the President

   of CF2, to be his business partner. Park told Meong that he wanted to purchase Gottex

   brand’s license and asked Meong to be his partner. Park told Meong that he would need

   about $2 million dollars to purchase Gottex brand’s license. Park told Meong that they

   would be able to sell certain types of clothes under Gottex brand if they could acquire

   Gottex brand license. Even though Meong thanked Park for the opportunity, declined

   Park’s offer because Meong did not have necessary funds. However, due to Park's

   invitation to be his business partner, Meong thought CF2 and Park had built good
   Case
    Case1:19-cv-07774-MKV
         1:19-cv-07774-MKV Document
                            Document49-2
                                     36 Filed
                                         Filed10/13/20
                                               11/13/20 Page
                                                         Page44ofof13
                                                                    59




   business relationship. Park's invitation to be his business partner induced CF2 to more

   rely on Park's promise to pay unpaid invoices.

19. Notwithstanding Meong’s belief that he and Park had established good business

   relationship, M.A.X. and YOCO continuously failed to make payments for their purchase

   orders.

20. For this reason, between October 2015 and September 2016, Plaintiff repeatedly

   demanded payments from Defendants for the purchases shipped from Plaintiff.

21. In September 2016, there were thirty-six (32) unpaid invoices in the total sum of

   $2,131,243.81 (the "Balances for 2015-2016").

22. In the meantime, sometime in 2016, Park told Meong that he purchased Gottex brand’s

   license.

23. On or about September 28, 2016, Plaintiff and Defendants had a meeting at Defendants'

   office in Manhattan in order to resolve the unpaid arrears. (the "September 2016

   Meeting").

24. When Meong visited Defendants’ office in September 2016, Meong saw employees

   working for Gottex brand at Defendants’ office.

25. Upon information and belief, Meong believed that substantial portion of the moneys that

   Park paid in order to purchase Gottex brand’s license came from the money Defendants

   received from One Step Up for payment to CF2. The total amount of unpaid invoices for

   the period between September 2015 and September 2016 was $2,131,243.81. Park did

   not have $2 million dollars to purchase Gottex brand’s license in December 2015. Just a

   few months later, in 2016, without any known investors, Park was able to purchase

   Gottex brand’s license.
   Case
    Case1:19-cv-07774-MKV
         1:19-cv-07774-MKV Document
                            Document49-2
                                     36 Filed
                                         Filed10/13/20
                                               11/13/20 Page
                                                         Page55ofof13
                                                                    59




26. During the September 2016 Meeting, Defendants proposed and remitted a payment

   schedule (the "Payment Schedule") for the arrears to Plaintiff.

27. Relying on Defendants' promise and representations to make the payment pursuant to the

   Payment Schedule, Plaintiff continued to make the requested shipments on Defendant's

   purchase orders.

28. Between November 2017 and December 2018, Defendants made payments for the new

   purchase orders.

29. However, Defendant repeatedly failed to make the payments as set forth in the Payment

   Schedule.

30. Meong asked Sanghyun David Paik (“Paik”), a director of YOCO and M.A.X., why

   YOCO and M.A.X. did not make the payments as scheduled. Paik told Meong that

   YOCO and M.A.X. did not have money to pay CF2 because of Park’s gambling habit.

31. In fact, Park took Meong to Casinos in the U.S. a few times in 2014 and 2015 when

   Meong visited the U.S., but Meong had not known Park’s gambling habit, which may

   have caused the financial difficulties of YOCO and M.A.X. until Paik told Meong about

   Park’s gambling habit.

32. Meong visited Defendants’ office in Manhattan several times without an advance notice

   in order to meet Park because Meong was unable to reach Park over the phone. Meong

   almost always could not meet Park at Defendants’ office and Defendants’ employees told

   Meong that Park might be at a Casino.

33. Whenever Meong communicated with Paik about Defendants’ nonpayment, Paik

   repeated the same story: YOCO and M.A.X. do not have money to pay CF2 because of

   Park’s gambling habit.
   Case
    Case1:19-cv-07774-MKV
         1:19-cv-07774-MKV Document
                            Document49-2
                                     36 Filed
                                         Filed10/13/20
                                               11/13/20 Page
                                                         Page66ofof13
                                                                    59




34. To make matters worse, Defendants stopped making payments for the purchase orders in

   January 2019.

35. Following Defendants' repeated breaches of its promises for the payment and to minimize

   its further losses, Plaintiff ceased doing business with Defendants as of May 2019.

36. On or about May 17, 2019, CF2 sent a payment demand letter to Defendants.

37. Defendants refused to pay the demanded money. Surprisingly, on May 21, 2019,

   Defendants sent a claim note (the “Claim Note”) to CF2. The Claim Note states that there

   were defective goods and the amount of damages was $2,318,256.00. A copy of the

   Claim Note is attached as Exhibit C.

38. When Meong visited One Step Up’s office in Manhattan on June 3, 2019, he presented

   the Claim note to Mr. Harry Adjmi, the President of One Step Up and asked him whether

   One Step Up had previously made the claims listed in the Claim Note. Mr. Adjmi advised

   Meong that One Step Up had never made such claims and that One Step Up had paid

   YOCO and M.A.X. in full for the goods listed in the Claim Note. Mr. Adjmi also

   informed Meong that One Step Up had never made any claims in connection with Kasper

   Group's orders for which YOCO and M.A.X. were paid in full.

39. This confirms that the claims Park, YOCO, and M.A.X. made - the goods they received

   from CF2 were defective and they suffered damages – were fraudulent claims merely to

   muddy up the water and to drag this matter on.

40. In addition to the arrears accrued during 2015-2016 period, there are additional eight (8)

   outstanding invoices unpaid in the total sum of $832,825.40.
   Case
    Case1:19-cv-07774-MKV
         1:19-cv-07774-MKV Document
                            Document49-2
                                     36 Filed
                                         Filed10/13/20
                                               11/13/20 Page
                                                         Page77ofof13
                                                                    59




41. As Defendants had continued to default on its payments, Plaintiff flew from Korea to

   New York City in June 2019, and made a demand for the full payment of the balance

   ("Demand for Payment").

42. Notwithstanding Plaintiff's demand, Defendants currently have forty (40) outstanding

   invoices in arrears in the total sum of $3,125,561.81.

43. Of this $3,125,561.81, YOCO is liable for $1,499,058.77. The list of outstanding invoices

   issued to YOCO is attached as Exhibit A.

44. And M.A.X. is liable for $1,626,503.04. The list of outstanding invoices issued to MAX

   is attached as Exhibit B.

                             FIRST CAUSE OF ACTION
                     (Breach of Contract against YOCO and Park)

45. Plaintiff repeats each of the allegations set forth in Paragraphs 1 through 44 above as if

   fully set forth herein.

46. YOCO has failed to make payments on thirteen (13) outstanding invoices as set forth in

   Exhibit A.

47. As a result of YOCO's breach of Contract, Defendants currently owe $1,499,058.77 to

   Plaintiff, together with interest accrued and accruing thereon.

                           SECOND CAUSE OF ACTION
                     (Breach of Contract against M.A.X. and Park)

48. Plaintiff repeats each of the allegations set forth in Paragraphs 1 through 47 above as if

   fully set forth herein.

49. M.A.X. has failed to make payments on thirteen (27) outstanding invoices as set forth in

   Exhibit B.
    Case
     Case1:19-cv-07774-MKV
          1:19-cv-07774-MKV Document
                             Document49-2
                                      36 Filed
                                          Filed10/13/20
                                                11/13/20 Page
                                                          Page88ofof13
                                                                     59




50. As a result of M.A.X.'s breach of Contract, Defendants currently owe $1,623,503.04 to

   Plaintiff, together with interest accrued and accruing thereon.

                            THIRD CAUSE OF ACTION
                     (Unjust Enrichment against YOCO and Park)

51. Plaintiff repeats each of the allegations set forth in paragraphs 1 through 50 above as if

   fully set forth herein.

52. YOCO has been unjustly enriched in the amount of not less than $1,499,058.77.

53. As a result thereof, Plaintiff is entitled to a judgment in that amount against YOCO.


                           FOURTH CAUSE OF ACTION
                     (Unjust Enrichment against M.A.X. and Park)

54. Plaintiff repeats each of the allegations set forth in paragraphs 1 through 53 above as if

   fully set forth herein.

55. M.A.X. has been unjustly enriched in the amount of not less than $1,623,503.04.

56. As a result thereof, Plaintiff is entitled to a judgment in that amount against M.A.X.

                            FIFTH CAUSE OF ACTION
                         (Conversion against YOCO and Park)

57. Plaintiff repeats each of the allegations set forth in Paragraphs 1 through 56 above as if

   fully set forth herein.

58. YOCO's conversion of the funds occurred when Plaintiff's Demand for Payment was

   ignored.

59. For the reason stated in Paragraph 58, there is presently due and owing from YOCO to

   Plaintiff the sum of not less than $1,499,058.77 together with interest accrued and

   accruing thereon.
    Case
     Case1:19-cv-07774-MKV
          1:19-cv-07774-MKV Document
                             Document49-2
                                      36 Filed
                                          Filed10/13/20
                                                11/13/20 Page
                                                          Page99ofof13
                                                                     59




                            SIXTH CAUSE OF ACTION
                         (Conversion against M.A.X. and Park)

60. Plaintiff repeats each of the allegations set forth in Paragraphs 1 through 59 above as if

   fully set forth herein.

61. M.A.X.'s conversion of the funds occurred when Plaintiff's Demand for Payment was

   ignored.

62. For the reason stated in Paragraph 61, there is presently due and owing from M.A.X. to

   Plaintiff the sum of not less than $1,623,503.04 together with interest accrued and

   accruing thereon.

                           SEVENTH CAUSE OF ACTION
                       (Account Stated against YOCO and Park)

63. Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 62 as if fully

   set forth herein.

64. Invoices and statements incorporating invoices were duly sent to Defendant YOCO for the

   fair, reasonable and market value and agreed upon amount for the goods and merchandise

   ordered and delivered at the request of Defendant YOCO.

65. Defendant YOCO made no objection to the bills and invoices sent by Plaintiff when

   rendered by Plaintiff; in fact, Defendant YOCO accepted all merchandise described herein

   as good and marketable and as ordered.

66. Therefore, Defendant YOCO owes Plaintiff $1,499,058.77 as an account stated and as

   reflected in Exhibit A annexed hereto, made a part hereof, and incorporated herein as if fully

   set forth herein as an account stated.
   Case
    Case1:19-cv-07774-MKV
         1:19-cv-07774-MKV Document
                            Document49-2
                                     36 Filed
                                         Filed10/13/20
                                               11/13/20 Page
                                                         Page10
                                                              10ofof13
                                                                     59




                            EIGHTH CAUSE OF ACTION
                       (Account Stated against M.A.X. and Park)

67. Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 66 as if fully

   set forth herein.

68. Invoices and statements incorporating invoices were duly sent to Defendant M.A.X. for the

   fair, reasonable and market value and agreed upon amount for the goods and merchandise

   ordered and delivered at the request of Defendant M.A.X.

69. Defendant M.A.X. made no objection to the bills and invoices sent by Plaintiff when

   rendered by Plaintiff; in fact, Defendant M.A.X. accepted all merchandise described herein

   as good and marketable and as ordered.

70. Therefore, Defendant M.A.X. owes Plaintiff $1,623,503.04 as an account stated and as

   reflected in Exhibit B annexed hereto, made a part hereof, and incorporated herein as if fully

   set forth herein as an account stated.

                                   NINTH CAUSE OF ACTION
                                    (FRAUD AGAINST PARK)

71. Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 70 as if fully

   set forth herein.

72. In addition to its claims against YOCO and M.A.X., as set forth below CF2 asserts

   fraud claims against individual Defendant Park who is an officer and a principal of

   those business entities. This individual Defendant knowingly and repeatedly made

   materially false statements of present facts to CF2, as part of a scheme to defraud

   CF2.
   Case
    Case1:19-cv-07774-MKV
         1:19-cv-07774-MKV Document
                            Document49-2
                                     36 Filed
                                         Filed10/13/20
                                               11/13/20 Page
                                                         Page11
                                                              11ofof13
                                                                     59




73. By and around September 2015, Park knew that YOCO and M.A.X. was in dire financial

   condition because of Park’s gambling habit. Park, YOCO and M.A.X. knew that they could

   not pay CF2 because of their financial condition.

74. Notwithstanding its knowledge that they could not pay CF2, Park, YOCO and M.A.X.

   continued to order goods from CF2 through September 2015 and after.

75. Park further deceived CF2 by inviting CF2 to be a business partner. The purposed of

   inviting CF2 be a partner was to deceive CF2 into trusting Park as not just a customer, but

   as a long-term partner.

76. These fabrications had their intended effect. In reliance upon continued representations of

   payment by Park, YOCO and M.A.X., CF2 continued to ship goods to YOCO and M.A.X.

   in good faith.

77. That is to say, Park misrepresented the financial condition of YOCO and M.A.X., so that

   they could fraudulently induce CF2 to agree to ship goods to YOCO and M.A.X. for which

   YOCO and M.A.X. could not pay.

78. YOCO and M.A.X.’s director, Sanghyun Paik (“Paik”), confirmed that YOCO and M.A.X.

   could not pay CF2 because of dire financial conditions caused by Park’s gambling habit,

   notwithstanding that they continued to order goods from CF2 for which they knew they

   could not possibly pay.

79. As a result of CF2’s reasonable reliance on Park’s material misrepresentations of present

   fact, CF2 suffered over 3 millions of dollars in damages.

80. In addition, after Defendants refused to pay the money they owed CF2, Defendants sent a

   CF2 a claim note (the “Claim Note”) dated May 21, 2019, alleging that there were defective

   goods and the amount of damages was $2,318,256.00 (See Exhibit C).
      Case
       Case1:19-cv-07774-MKV
            1:19-cv-07774-MKV Document
                               Document49-2
                                        36 Filed
                                            Filed10/13/20
                                                  11/13/20 Page
                                                            Page12
                                                                 12ofof13
                                                                        59




   81. Subsequently, on June 3, 2019, CF2 had a meeting with, the end buyer, One Step Up at

       One Step Up’s office. During the meeting with One Step Up, CF2 presented the Claim

       Note to Mr. Harry Adjmi, One Step Up’s president, and asked him whether One Step Up

       had previously made the claims listed in the Claim Note. Mr. Adjmi advised CF2 that

       One Step Up had never made such claims and that One Step Up had paid YOCO and

       M.A.X. in full for the goods listed in the Claim Note. Mr. Adjmi also informed CF2 that

       One Step Up had never made any claims in connection with Kasper Group's orders for

       which YOCO and M.A.X. were paid in full.

   82. This confirms that the claims Park, YOCO, and M.A.X. made - the goods they received

       from CF2 were defective and they suffered damages – were material misrepresentations

       of present facts, which they knew to be false when made.

   83. Park, YOCO, and M.A.X. attempt to justify their nonpayment by material

       misrepresentation of present facts, and CF2 suffered millions of dollars in damages

       because such misrepresentations.


WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in its favor and

against Defendants as follows:


       1.     On the First, Third, Fifth and Seventh causes of action, judgment in the sum of

              not less than $1,499,058.77 together with interest accrued and accruing;


       2.     On the Second, Fourth, Sixth and Eighth causes of action, judgment in the sum of

              not less than $1,623,503.04 together with interest accrued and accruing;


       3.     On the Ninth cause of action against Hun C. Park, an amount to be determined

              at trial, including compensatory and punitive damages;
     Case
      Case1:19-cv-07774-MKV
           1:19-cv-07774-MKV Document
                              Document49-2
                                       36 Filed
                                           Filed10/13/20
                                                 11/13/20 Page
                                                           Page13
                                                                13ofof13
                                                                       59




      4.    For Plaintiff's costs and disbursements, including its reasonable attorney's fees, in

            connection with the prosecution of this action; and


      5.    For such other relief in favor of Plaintiff which to this Court fmay seem just,

            equitable, and proper.


Dated: New York, New York
       August 24, 2020

                                                      /s/Byoung-Chul Yoo
                                                      Byoung-Chul Yoo, Esq.
                                                      Attorneys for Plaintiff
                                                      Jung & Associates, P.C.
                                                      470 Park Avenue South Suite 7N
                                                      New York, NY 10016
                                                      (212) 481-0800
                                                      (212) 481-0820 (fax)
Case
Case1:19-cv-07774-MKV
     1:19-cv-07774-MKV Document
                       Document49-2
                                36-1 Filed
                                     Filed11/13/20
                                           10/13/20 Page
                                                    Page14
                                                         1 of
                                                            of29
                                                               59




                    EXHIBIT A
       Case
       Case1:19-cv-07774-MKV
            1:19-cv-07774-MKV Document
                              Document49-2
                                       36-1 Filed
                                            Filed11/13/20
                                                  10/13/20 Page
                                                           Page15
                                                                2 of
                                                                   of29
                                                                      59




Invoice#             Invoice Amount           Balance
CF2-15-1-027                  $309,336.00       $234,336.00
CF2-15-1-033                   $96,124.80        $16,124.80
CF2-15-1-035                  $301,468.80        $51,468.80
CF2-16-1-024                  $217,197.00       $117,197.00
CF2-16-1-025                    $8,633.76         $8,633.76
CF2-16-1-033                   $34,648.20        $34,648.20
CF2-16-1-029-1                 $20,490.00        $20,490.00
CF2-16-1-037                   $38,701.20        $38,701.20
CF2-16-1-036                  $145,091.76       $145,091.76
CF2-16-1-034                   $12,015.36        $12,015.36
CF2-16-1-038                   $40,766.40        $40,766.40
CF2-16-1-042                   $39,040.90        $39,040.90
CF2-16-1-035                   $40,507.78        $40,507.78
CF2-16-1-041                   $14,010.48        $14,010.48
CF2-16-1-039                    $7,601.52         $7,601.52
CF2-16-1-039-1                 $28,029.12        $28,029.12
CF2-16-1-051                  $112,924.04       $112,924.04
CF2-16-1-052                   $55,561.08        $55,561.08
CF2-16-1-053                   $41,935.39        $41,935.39
CF2-16-1-054                   $71,820.92        $71,820.92
CF2-16-1-055                   $35,126.18        $35,126.18
CF2-16-1-056                    $5,185.92         $5,185.92
CF2-16-1-057                   $61,278.96        $61,278.96
CF2-19-1-005                  $146,376.00       $146,376.00
CF2-19-1-006                   $58,646.40        $58,646.40
CF2-19-1-012                   $18,604.80        $18,604.80
CF2-19-1-013                   $42,936.00        $42,936.00
Total                    $2,004,058. 77     $1,499,058.77

YOCO
                           Case
                           Case1:19-cv-07774-MKV
                                1:19-cv-07774-MKV Document
                                                  Document49-2
                                                           36-1 Filed
                                                                Filed11/13/20
                                                                      10/13/20 Page
                                                                               Page16
                                                                                    3 of
                                                                                       of29
                                                                                          59

                                                                            COMMERCIAL INVOICE
1)Shipper / Exporter                                                               8)No & date of Invoice
CF2 CO., LTD.                                                                       CF2-15-1-027                                       OCT. 02, 2015
1404 14FL, MARIO TOWER,                                                            9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                     T/T BASE
GURO-GU, SEOUL KOREA                                                               10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                           11)Remarks
237 W 35TH ST. SUITE #701                                                           * CONSIGNEE :        YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                     237 W 35TH ST. SUITE #701
                                                                                                         NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party                                                                     * FREIGHT COLLECT
1) YOCO INC
237 W 35TH ST. SUITE #701                                                          * COUNTRY OF ORIGIN : VIETNAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
2) ONE STEP UP, LTD.                                                               * MANUFACTURER NAME & ADDRESS:
1412 BROADWAY, 3RD FLOOR                                                                                 BUM JIN VINA CO., LTD.
NEW YORK, NY 10018 USA                                                                                   B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
4)Port of loading                                 5)Final destination                                    BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
HOCHIMINH PORT, VIETNAM                           NEW YORK, U.S.A.
6)Carrier                                         7)Sailing on or about
BUFFALO HUNTER V.2/W                              SEP. 30, 2015                    * ETA : OCT. 26, 2015
12)Marks and numbers of PKGS                      13)Description of goods          14)Quantity/Unit                          15) Unit price                16) Amount


(FRONT/BACK)                                      WEARING APPARELS                                                                                      FOB VIETNAM
PO# :                                                  STYLE NO.                   P.O#                        Q'TY                      UNIT PRICE              AMOUNT
STYLE :                                           HTS: 6114.30.1020                                            (PCS)
SIZE :                                            WOMEN'S KNIT TOP
COLOR :                                           CONTENT : 92% POLYESTER, 8% SPANDEX
C/NO :                                                 XT15-131B                 GTX2015-2                     3,168                          US$4.00          US$12,672.00
MADE IN VIETNAM                                   CONTENT : 88% POLYESTER 12% SPANDEX
                                                       XT15-120B                 GTX2015-2                     3,960                          US$3.60          US$14,256.00
(BOTH SIDE)                                            XT15-119T                 GTX2015-2                     6,144                          US$3.50          US$21,504.00
SIZE B/D :                                        CONTENT : 92% POLYESTER, 8% SPANDEX
Q'TY :                                                 XT15-118T                 GTX2015-2                     4,848                          US$3.70          US$17,937.60
N.W :                                                  XT15-121T                 GTX2015-2                     4,848                          US$4.10          US$19,876.80
G.W :                                             CONTENT : 88% POLYESTER 12% SPANDEX
MEASUREMENT :                                          XT15-122T                 GTX2015-2                     6,048                          US$6.20          US$37,497.60
                                                        S.TOTAL                                               29,016                                           US$123,744.00
                                                  HTS: 6104.63.2011
                                                  WOMEN'S KNIT CAPRI
                                                  CONTENT : 88% POLYESTER 12% SPANDEX
                                                       XT15-123C                 GTX2015-2                     7,104                          US$4.20          US$29,836.80
                                                       XT15-124C                 GTX2015-2                     7,680                          US$4.20          US$32,256.00
                                                       XT15-125L                 GTX2015-2                     7,056                          US$4.40          US$31,046.40
                                                       XT15-127L                 GTX2015-2                     6,996                          US$4.40          US$30,782.40
                                                       XT15-128L                 GTX2015-2                     7,008                          US$4.40          US$30,835.20
                                                       XT15-130L                 GTX2015-2                     7,008                          US$4.40          US$30,835.20
                                                        S.TOTAL                                               42,852                                           US$185,592.00
                                                       G.TOTAL                                                71,868                                           US$309,336.00


                                                                                                                                              16/5/30      $            50,000.00
                                                                                                                                               16/6/9      $            25,000.00




※ BANK INFORMATION ※                                                                                        17)Signed by :
- BENEFICIARY :                   CF2 CO., LTD.
- BANK NAME :                     WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :                  6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                                  GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                    1081-000-641897
- SWIFT CODE :                    HVBKKRSEXXX
                            Case
                            Case1:19-cv-07774-MKV
                                 1:19-cv-07774-MKV Document
                                                   Document49-2
                                                            36-1 Filed
                                                                 Filed11/13/20
                                                                       10/13/20 Page
                                                                                Page17
                                                                                     4 of
                                                                                        of29
                                                                                           59

                                                                      COMMERCIAL INVOICE
1)Shipper / Exporter                                                        8)No & date of Invoice
CF2 CO., LTD.                                                                CF2-15-1-033                                       NOV. 16, 2015
1404 14FL, MARIO TOWER,                                                     9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                              T/T BASE
GURO-GU, SEOUL KOREA                                                        10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                    11)Remarks
237 W 35TH ST. SUITE #701                                                    * CONSIGNEE :        YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                              237 W 35TH ST. SUITE #701
                                                                                                  NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party
1) YOCO INC                                                                 * FREIGHT COLLECT
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                        * COUNTRY OF ORIGIN : VIETNAM
2) ONE STEP UP, LTD.
1412 BROADWAY, 3RD FLOOR                                                    * MANUFACTURER NAME & ADDRESS:
NEW YORK, NY 10018 USA                                                                            BUM JIN VINA CO., LTD.
4)Port of loading                             5)Final destination                                 B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
HOCHIMINH, VIETNAM                            NEW YORK, U.S.A.                                    BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
6)Carrier                                     7)Sailing on or about
BARBADOS V.3/W                                NOV. 18, 2015                 * ETA :               DEC. 14, 2015
12)Marks and numbers of PKGS                  13)Description of goods       14)Quantity/Unit                          15) Unit price                16) Amount


(FRONT/BACK)                                  WEARING APPARELS                                                                                   FOB VIETNAM
OSU                                               STYLE NO.                 P.O#                         Q'TY                     UNIT PRICE              AMOUNT
(IN DIA)                                      HTS 6104.63.2011                                          (PCS)
STYLE#:                                       WOMEN'S KNIT CAPRI
PO#:                                          CONTENT : 88% POLYESTER, 12% SPANDEX
QTY:                                                CR6225                CLS113306                    16,800                          US$3.80          US$63,840.00
CARTON NO:                                          CR6210                CLS113310                     6,336                          US$3.80          US$24,076.80
MADE IN VIETNAM                                     CHS6210               CLS113233                     1,248                          US$3.80          US$4,742.40
                                                    CHS6210               CLS113234                      912                           US$3.80          US$3,465.60
(BOTH SIDE)                                         TOTAL                                              25,296                                           US$96,124.80
STYLE#:
SIZE RANGE:
Q'TY:
COLOR:
N.W:
G.W:
DIMS:
CARTON#:




※ BANK INFORMATION ※                                                                                 17)Signed by :
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX
                            Case
                            Case1:19-cv-07774-MKV
                                 1:19-cv-07774-MKV Document
                                                   Document49-2
                                                            36-1 Filed
                                                                 Filed11/13/20
                                                                       10/13/20 Page
                                                                                Page18
                                                                                     5 of
                                                                                        of29
                                                                                           59

                                                                      COMMERCIAL INVOICE
1)Shipper / Exporter                                                        8)No & date of Invoice
CF2 CO., LTD.                                                                CF2-15-1-035                                       NOV. 30, 2015
1404 14FL, MARIO TOWER,                                                     9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                              T/T BASE
GURO-GU, SEOUL KOREA                                                        10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                    11)Remarks
237 W 35TH ST. SUITE #701                                                    * CONSIGNEE :        YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                              237 W 35TH ST. SUITE #701
                                                                                                  NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party
1) YOCO INC                                                                 * FREIGHT COLLECT
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                        * COUNTRY OF ORIGIN : VIETNAM
2) ONE STEP UP, LTD.
1412 BROADWAY, 3RD FLOOR                                                    * MANUFACTURER NAME & ADDRESS:
NEW YORK, NY 10018 USA                                                                            BUM JIN VINA CO., LTD.
4)Port of loading                             5)Final destination                                 B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
HOCHIMINH, VIETNAM                            NEW YORK, U.S.A.                                    BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
6)Carrier                                     7)Sailing on or about
COSCO GERMANY V.0056W                         DEC. 01, 2015                 * ETA :               DEC. 28, 2015
12)Marks and numbers of PKGS                  13)Description of goods       14)Quantity/Unit                          15) Unit price                16) Amount


(FRONT/BACK)                                  WEARING APPARELS                                                                                   FOB VIETNAM
OSU                                               STYLE NO.                 P.O#                         Q'TY                     UNIT PRICE              AMOUNT
(IN DIA)                                      HTS 6104.63.2011                                          (PCS)
STYLE#:                                       WOMEN'S KNIT CAPRI
PO#:                                          CONTENT : 88% POLYESTER, 12% SPANDEX
QTY:                                                CR6214                CLS113311                     20,448                         US$3.80          US$77,702.40
CARTON NO:                                          CR6215                CLS113323                     13,056                         US$3.80          US$49,612.80
MADE IN VIETNAM                                    CR6215-1               CLS113355                     3,264                          US$3.80          US$12,403.20
                                                    CR6216                CLS113312                     18,624                         US$3.80          US$70,771.20
(BOTH SIDE)                                        CR6216-1               CLS113356                     1,728                          US$3.80          US$6,566.40
STYLE#:                                             CR6219                CLS113324                     12,960                         US$3.80          US$49,248.00
SIZE RANGE:                                        CR6219-1               CLS113354                     3,408                          US$3.80          US$12,950.40
Q'TY:                                              CR6210-1               CLS113353                     3,360                          US$3.80          US$12,768.00
COLOR:                                            CR6203R-1               CLS113358                     1,440                          US$3.80          US$5,472.00
N.W:                                              CR6203X-1               CLS113357                      864                           US$4.60           US$3,974.40
G.W:                                                TOTAL                                              79,152                                          US$301,468.80
DIMS:
CARTON#:




※ BANK INFORMATION ※                                                                                 17)Signed by :
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX
                            Case
                            Case1:19-cv-07774-MKV
                                 1:19-cv-07774-MKV Document
                                                   Document49-2
                                                            36-1 Filed
                                                                 Filed11/13/20
                                                                       10/13/20 Page
                                                                                Page19
                                                                                     6 of
                                                                                        of29
                                                                                           59
                                                                    COMMERCIAL INVOICE
1)Shipper / Exporter                                                        8)No & date of Invoice
CF2 CO., LTD.                                                                  CF2-16-1-024                                    17/Jul/2016
1404 14FL, MARIO TOWER,                                                        9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                 T/T BASE
GURO-GU, SEOUL KOREA                                                           10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                       11)Remarks
237 W 35TH ST. SUITE #701                                                        * CONSIGNEE :       YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                 237 W 35TH ST. SUITE #701
                                                                                                     NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party                                                                 * FREIGHT COLLECT
YOCO INC                                                                       * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                           * MANUFACTURER NAME & ADDRESS:
                                                                                                     KIE & KIE WORLD CO., LTD.
                                                                                                     CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,
                                                                                                     KHAN DANGKOR, PHNOM PENH, CAMBODIA
4)Port of loading                         5)Final destination
SIHANOUK VILLE, CAMBODIA                  NEW YORK, U.S.A.                     * ETA :               15/Aug/2016
6)Carrier                                 7)Sailing on or about                * Terms of delivery and payment
SINAR BINTAN V.487S                       17/Jul/2016                          FOB CAMBODIA
12)Marks and numbers of PKGS              13)Description of goods              14)Quantity/Unit                       15) Unit price              16) Amount


SHIPPING MARK                             WEARING APPARELS                                                                                   FOB CAMBODIA
(FRONT/BACK)                                    STYLE NO.                                P.O#             Q'TY                    UNIT PRICE          AMOUNT
OSU                                       HTS 6104.63.2011                                                (PCS)
(IN DIA)                                  WOMEN'S KNIT CAPRI & LEGGINGS
STYLE#:                                   CONTENT : 88% POLYESTER, 12% SPANDEX
PO#:                                            CL3903X                             CLS113894             7,200                        US$3.15         US$22,680.00
COLOR :                                          CL2902                             CLS113661             4,800                        US$2.60         US$12,480.00
QTY:                                             CL2903                             CLS113661             7,200                        US$2.60         US$18,720.00
CARTON NO:                                       CL2904                             CLS113661             9,000                        US$2.60         US$23,400.00
MADE IN CAMBODIA                                 CL2905                             CLS113661             9,000                        US$2.60         US$23,400.00
                                                 CL2907                             CLS113661             7,200                        US$2.60         US$18,720.00
(BOTH SIDE)                                      CL2908                             CLS113661             4,800                        US$2.60         US$12,480.00
STYLE#:                                          CL2910                             CLS113661             7,200                        US$2.60         US$18,720.00
SIZE RANGE:                                      CL2911                             CLS113661             4,800                        US$2.60         US$12,480.00
Q'TY:                                            CL2913                             CLS113661             7,200                        US$2.60         US$18,720.00
COLOR:                                          CL2903X                             CLS113661             5,220                        US$2.85         US$14,877.00
N.W:                                            CL2913X                             CLS113661             7,200                        US$2.85         US$20,520.00
G.W:                                             TOTAL                                                   80,820                                       US$217,197.00
DIMS:
CARTON#:




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.                                                          17)Signed by :
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX
                              Case
                              Case1:19-cv-07774-MKV
                                   1:19-cv-07774-MKV Document
                                                     Document49-2
                                                              36-1 Filed
                                                                   Filed11/13/20
                                                                         10/13/20 Page
                                                                                  Page20
                                                                                       7 of
                                                                                          of29
                                                                                             59
                                                                           COMMERCIAL INVOICE
1)Shipper / Exporter                                                                 8)No & date of Invoice
CF2 CO., LTD.                                                                        CF2-16-1-025                                                17/Jul/2016
1404 14FL, MARIO TOWER,                                                              9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                       T/T BASE
GURO-GU, SEOUL KOREA                                                                 10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                             11)Remarks
237 W 35TH ST. SUITE #701                                                            * CONSIGNEE YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                  237 W 35TH ST. SUITE #701
                                                                                                      NEW YORK, NY 10001, NEW YORK, U.S.A.


3)Notify Party                                                                       * FREIGHT COLLECT
YOCO INC
237 W 35TH ST. SUITE #701                                                            * COUNTRY OF ORIGIN : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                     * MANUFACTURER NAME & ADDRESS:
                                                                                                      BUM JIN VINA CO., LTD.
                                                                                                      B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
4)Port of loading                              5)Final destination                                    BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
                                                                                                      TEL: 84-XX-XXXXXXX-4 FAX: 84-XX-XXXXXXX
HO CHI MINH , VIET NAM                         NEW YORK, U.S.A.
6)Carrier                                      7)Sailing on or about                 * ETA:           19/Jul/2016
                                                                                     * Terms of delivery and payment
BY AIR / PR598                                 17/Jul/2016                             FOB VIET NAM
12)Marks and numbers of PKGS                   13)Description of goods                        14)Quantity/Unit             15) Unit price          16) Amount
                                                                                                                                            FOB VIET NAM
(FRONT/BACK)                                   WEARING APPARELS
PO#:                                           STYLE NO.                    P.O #                       Q'TY (PCS)                  UNIT PRICE               AMOUNT
STYLE#:                                        HTS: 6104.63.2011
SIZE:                                          WOMEN'S KNIT PANTS (CAPRI & LEGGINGS)
COLOR:                                         CONTENT : 88% POLYESTER 12% SPANDEX
C / NO:                                          XGT-207C         XGT2016-3                                       336                US$4.27               US$1,434.72
MADE IN VIETNAM                                  XGT-216C                XGT2016-3                                480                US$4.27               US$2,049.60
                                                 XGT-212L                XGT2016-3                                480                US$4.47               US$2,145.60
(BOTH SIDE)                                      XGT-130L                XGT2016-3                                672                US$4.47               US$3,003.84
SIZE B/D:
Q'TY:
N.W:
G.W:
MEASUREMENT:




                                                  G.TOTAL                                                        1,968                                     US$8,633.76




※ BANK INFORMATION ※                                                                                  18)Signed by:
- BENEFICIARY :              CF2 CO., LTD.
- BANK NAME :                WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :             6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                             GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :               1081-000-641897
- SWIFT CODE :               HVBKKRSEXXX
                             Case
                             Case1:19-cv-07774-MKV
                                  1:19-cv-07774-MKV Document
                                                    Document49-2
                                                             36-1 Filed
                                                                  Filed11/13/20
                                                                        10/13/20 Page
                                                                                 Page21
                                                                                      8 of
                                                                                         of29
                                                                                            59
                                                                            COMMERCIAL INVOICE
1)Shipper / Exporter                                                                 8)No & date of Invoice
CF2 CO., LTD.                                                                        CF2-16-1-033                                                    25/Jul/2016
1404 14FL, MARIO TOWER,                                                              9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                       T/T BASE
GURO-GU, SEOUL KOREA                                                                 10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                             11)Remarks
237 W 35TH ST. SUITE #701                                                            * CONSIGNEE : YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                  237 W 35TH ST. SUITE #701
                                                                                                      NEW YORK, NY 10001, NEW YORK, U.S.A.


3)Notify Party                                                                       * FREIGHT COLLECT
YOCO INC
237 W 35TH ST. SUITE #701                                                            * COUNTRY OF ORIGIN : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                     * MANUFACTURER NAME & ADDRESS:
                                                                                                      BUM JIN VINA CO., LTD.
                                                                                                      B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
4)Port of loading                             5)Final destination                                     BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
                                                                                                      TEL: 84-XX-XXXXXXX-4 FAX: 84-XX-XXXXXXX
HO CHI MINH , VIET NAM                        LOS ANGELES, USA
6)Carrier                                     7)Sailing on or about                  * ETA:           28/Jul/2016
                                                                                     * Terms of delivery and payment
BY AIR / BR0396                               25/Jul/2016                             FOB VIET NAM
12)Marks and numbers of PKGS                  13)Description of goods                         14)Quantity/Unit                 15) Unit price          16) Amount
                                                                                                                                                FOB VIET NAM
                                              WEARING APPARELS
                                              STYLE NO.                      P.O #                      Q'TY (PCS)                      UNIT PRICE               AMOUNT
                                              WOMEN'S KNIT CAPRI PANTS
                                              HTS: 6104.63.2011
                                              CONTENT: 62% POLYESTER 33% RAYON 5% SPANDEX
                                               17TMNC0352               4500819437                               984                     US$6.18               US$6,081.12
                                               17TMNC0352               4500819453                               600                     US$6.18               US$3,708.00
                                               17TMNC0352               4500823544                               600                     US$6.18               US$3,708.00
                                               17TWNC0352               4500819440                               400                     US$7.26               US$2,904.00


                                              WOMEN'S KNIT CAPRI PANTS
                                              HTS: 6104.63.2011
                                              CONTENT: 88% POLYESTER 12% SPANDEX
                                               17TMRA0492               4500819418                               874                     US$4.75               US$4,151.50
                                               17TMRA0492               4500819444                               600                     US$4.75               US$2,850.00
                                               17TWRA0492               4500819423                               480                     US$5.58               US$2,678.40
                                              17TMRA080412              4500819446                               928                     US$5.01               US$4,649.28
                                              17TMRA080412              4500821511                               300                     US$5.01               US$1,503.00
                                              17TWRA080412              4500819447                               410                     US$5.89               US$2,414.90



                                                  G.TOTAL                                                     6,176                                            US$34,648.20




※ BANK INFORMATION ※                                                                                  18)Signed by:
- BENEFICIARY :             CF2 CO., LTD.
- BANK NAME :               WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :            6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                            GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :              1081-000-641897
- SWIFT CODE :              HVBKKRSEXXX
                      Case
                      Case1:19-cv-07774-MKV
                           1:19-cv-07774-MKV Document
                                             Document49-2
                                                      36-1 Filed
                                                           Filed11/13/20
                                                                 10/13/20 Page
                                                                          Page22
                                                                               9 of
                                                                                  of29
                                                                                     59


                                                                      COMMERCIAL INVOICE
1 )Sh ipper/ Exp orter                                                          8)No & date of Invoice
CF2 CO ., LTD .                                                                 CF2-16-1-029 & CF2- 16-1-029-1                     24/Jul/2016
1404 14F L, MAR IO TOW ER ,                                                     S)No & date of UC
DIGITA LRO-30ROAD 28 , GURO-DONG                                                TIT AND L/C BASE
GURO-GU, SEOUL KOR EA                                                           10)UC Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                        11)Remarks
237 W 35TH ST. SU ITE #701                                                         * CO NSIGNEE :    YOCO INC
NEW YO RK, NY 10001, NEW YORK, U.S.A.                                                                237 W 35TH ST. SUITE #701
                                                                                                     NEW YORK, NY 10001 , NEW YORK, U.S.A.
3)Notify Party                                                                  * FREIGHT COLLECT
YOCO INC                                                                        * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #70 1
NEW YORK, NY 10001 , NEW YOR K, U. S.A.                                         * MANUFACTURER NAME & ADDRESS :
                                                                                                     KIE & KIE WORLD CO. , LTD
                                                                                                     CHAMKAR OVLEUK VILLAGE , SANGKAT KAKAB,
                                                                                                     KHAN DANGKOR, PHNOM PENH , CAMBODIA
4) Po rt of loading                         S)Final destination
SIHANOUK VILLE , CAMBODIA                   NEW YORK, U.S.A.                    *ETA :               22/Aug/2016
G)Carrier                                   7)Sailing on or about               • Terms of delivery and payment
KOTA RAKYAK V.RYT594                        24/Jul/2016                         FOB CAMBODIA
12)Mark s and numbe rs of PKGS              13)Description of goods             14)Quantity/Unit                      J   15) Unit price             J   16) Amount


SHIPP ING MARK                              W EA RING A PPARELS                                                                                  FOB CAMBODIA
(FRO NT/BAC K)                                    STYLE NO.                              P.O#             Q'TY                        UNIT PRICE             AMOUNT
osu                                         HTS 6104 .63.2011                                             (PCS)
(IN DIA)                                    WOMEN'S KNIT LEGGINGS


                                                                                                                                                           E
STYL E#:                                    CONTENT: 88% POLYESTER , 12% SPANDEX
PO#:                                              CEZ6147A                            CLS113626            708                             US$5.00             US$3 ,540.00 TIT $20.490 .-
COLO R:                                           CEZ6147B                            CLS113626            708                             USSS.00             US$3,540.00 CF2-16-1-029-1
QTY :                                           CEZ6147AS-BXL                         CLS113626           2,682                            US$5.00            US$13,410.00
CARTON NO:
MADE IN CAM BODIA                                  CR6249                             CLS113770          11,856                            US$5.08            US$60,228.48 L/C $281 ,635 .20
                                                   CR6252                             CLS113747           6,4 32                           US$5.08            US$32 ,67 4.56 (CF2-16-1-029)
(BOTH SID E)                                       CR6259                             CLS113764          19 ,632                           US$5.08            US$99,730.56
STYLE#:                                            CR6266                             CLS 113774          2,928                            US$5.08            US$14 ,874.24
SIZE RANGE:                                        CR6258                             CLS 113760          6,912                            US$5.08            US$35,112.96
Q'TY:                                              CR6253                             CLS113761           7,680                            US$5.08            US$39,014.40
CO LOR:                                            TOTAL                                                 59,538                                              US$302,125.20
N.W:
G .W:
DIMS:
CARTON#:




* BANK IN FORMATION *                                                                                                           CF2 CO. , Ltd

                                                                                                                          ~~~
- BENEFICIARY ·               CF2 CO. , LTD .                                                        17)Signed by :
- BANK NAME :                 WOORI BANK (GS TOWER BA NKING CENTER)
- BANK ADDR ESS :             6F, GS TOWER , 508, (YEOKSAM-DONG) NONHYEON-RO,
                                                                                                                          N .J .Meong/President
                              GANGNAM-GU , SEOU L, KOREA
- ACCOUNT NO :                1081 -000-64 1897
- SWI FT CO DE :              HVBKKRSEXXX
        Case 1:19-cv-07774-MKV Document 49-2
                                        36-1 Filed 11/13/20
                                                   10/13/20 Page 23
                                                                 10 of 59
                                                                       29




                                                                               COMMERC!At J 1VOlCe
liS lt!,pper / :E~po,rter
CF2 CO.. T •                                                                                                                                              30-Jul-21 16


                                      NG


2For ii(Wtmt & risk of Me·s m.
mc.01Nc.
251 W 351' : S'Ji. S TE 11701
NE I ','ORK, NY 10 0      EW                                                                              237W 35TK            1TE ~701
YO.~!(, U.S.A.                                                                                            i   EW Y RK, .Y .    01, Nell.'
                                                                                                          YO!lK, lJ.S.A.
3)Notify i>arty                                                                         • f.REI • T (    LLT
 0      lN
237 V 3STH ST. S .T: 1/'701                                                                                       : vn N'.AM
N~W YO. NY ooo_ El#
YO RK, U. .A


                                                                                                                                                           AN      OMM' IN
                                           ,S)Finaf destination
                                                                                                          TEL: M-?32 745 6%
HO CHJ MJNNI , VIET         No             NEW YORK, '.$,A.
6)C;;;rrier                                7)SaJ:ftn91 on or .ibowt                     ·• ~TA:


5'r AU'l / CX766
I2)r,-1.arf<,. dn.d nurnben of PKGS        13)0escriptio n of goocis                              l4)Quantity/Uoit                 1J; Ur1it. price       l:6) Amo ' nt



_F'ONT/BACK)                               W AA.IN , I>.    ARE.LS.
POii·                                      .sr..:tl.f1&
s· vLf;;:
 IZE:
COLOR:                                                                                      DEX

                ETNAM

(80TH       0                                                                                                   U72                           IJSS6.3-7
 r7 - B/0 :                                                                                                     l.1S2                         USSl57
Q'W:                                                                                                              63 2                        USH57
  v✓:                                                                                                            768                          USS:.9'5
G.W:                                                                      XG T OJ,b-4                            76B                          USH77
MEA5U R ME '•'f:                                                          XG 2016-4                             1,080                         USS4.17
                                                                          XG 2016-4                               $3 6                        U'S" t:U7


                                               10TA1
                                                   1l                                                           8,808                                            US$38,70l..20




                                                                                                          ?S)Signed by:           CF2 CO.,. Ltd
                                                          :<)NG CH ER)I




                                                            0 G) NO lHYEON- 0,
                                                                                                                              ~~?lk-r
                                                                                                                               N..J .Meong/P:resident




                                                                                                                                                             \ '
                                                                                                                                                                (oco
                            Case 1:19-cv-07774-MKV Document 49-2
                                                            36-1 Filed 11/13/20
                                                                       10/13/20 Page 24
                                                                                     11 of 59
                                                                                           29
                                                                            COMMERCIAL INVOICE
1)Shipper / Exporter                                                                  8)No & date of Invoice
CF2 CO., LTD.                                                                         CF2-16-1-036                                                30/Jul/2016
1404 14FL, MARIO TOWER,                                                               9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                        T/T BASE
GURO-GU, SEOUL KOREA                                                                  10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                              11)Remarks
237 W 35TH ST. SUITE #701                                                             * CONSIGNEE YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                   237 W 35TH ST. SUITE #701
                                                                                                       NEW YORK, NY 10001, NEW YORK, U.S.A.


3)Notify Party                                                                        * FREIGHT COLLECT
YOCO INC
237 W 35TH ST. SUITE #701                                                             * COUNTRY OF ORIGIN : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                      * MANUFACTURER NAME & ADDRESS:
                                                                                                       BUM JIN VINA CO., LTD.
                                                                                                       B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
4)Port of loading                               5)Final destination                                    BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
                                                                                                       TEL: 84-XX-XXXXXXX-4 FAX: 84-XX-XXXXXXX
HO CHI MINH , VIET NAM                          NEW YORK, U.S.A.
6)Carrier                                       7)Sailing on or about                 * ETA:           29/Aug/2016
                                                                                      * Terms of delivery and payment
HANJIN JEBEL ALI 0068W                          1/Aug/2016                              FOB VIET NAM
12)Marks and numbers of PKGS                    13)Description of goods                        14)Quantity/Unit             15) Unit price          16) Amount
                                                                                                                                             FOB VIET NAM
(FRONT/BACK)                                    WEARING APPARELS
PO#:                                            STYLE NO.                    P.O #                       Q'TY (PCS)                  UNIT PRICE             AMOUNT
STYLE#:                                         HTS: 6114.30.1020
SIZE:                                           WOMEN’S KNIT TOP
COLOR:                                          CONTENT : 88% POLYESTER 12% SPANDEX
C / NO:                                         CONTENT : 95% POLYESTER 5% SPANDEX
MADE IN VIETNAM                                   XGT-301J         XGT2016-4                                       552                US$6.57                      US$3,626.64
                                                  XGT-302J                XGT2016-4                                648                US$6.57                      US$4,257.36
(BOTH SIDE)                                       XGT-301JX               XGT2016-4                               1,056               US$7.55                      US$7,972.80
SIZE B/D:
Q'TY:                                           HTS: 6104.63.2011
N.W:                                            WOMEN’S KNIT PANTS
G.W:                                            CONTENT : 88% POLYESTER 12% SPANDEX
MEASUREMENT:                                      XGT-310C         XGT2016-4                                       816                US$4.27                      US$3,484.32
                                                  XGT-311C                XGT2016-4                                912                US$4.27                      US$3,894.24
CONTAINER NO.: HJCU4463557                        XGT-312C                XGT2016-4                               4,128               US$4.27                     US$17,626.56
SEAL NO.: HE914345                                XGT-317C                XGT2016-4                               1,776               US$4.27                      US$7,583.52
                                                  XGT-319C                XGT2016-4                               1,560               US$4.27                      US$6,661.20
                                                  XGT-313L                XGT2016-4                                792                US$4.47                      US$3,540.24
                                                  XGT-315L                XGT2016-4                               2,664               US$4.47                     US$11,908.08
                                                  XGT-316L                XGT2016-4                               2,064               US$4.47                      US$9,226.08
                                                  XGT-318L                XGT2016-4                               3,840               US$4.47                     US$17,164.80
                                                  XGT-217L                XGT2016-4                                720                US$4.47                      US$3,218.40
                                                  XGT-130L                XGT2016-4                                720                US$4.47                      US$3,218.40
                                                 XGT-310CX                XGT2016-4                               1,056               US$5.27                      US$5,565.12
                                                 XGT-311CX                XGT2016-4                               1,056               US$5.27                      US$5,565.12
                                                 XGT-312CX                XGT2016-4                               2,016               US$5.27                     US$10,624.32
                                                  XGT-313LX               XGT2016-4                                912                US$5.47                      US$4,988.64
                                                  XGT-316LX               XGT2016-4                               2,160               US$5.47                     US$11,815.20
                                                  XGT-130LX               XGT2016-4                                576                US$5.47                      US$3,150.72


                                                   G.TOTAL                                                     30,024                                            US$145,091.76




※ BANK INFORMATION ※                                                                                   18)Signed by:
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX
                              Case 1:19-cv-07774-MKV Document 49-2
                                                              36-1 Filed 11/13/20
                                                                         10/13/20 Page 25
                                                                                       12 of 59
                                                                                             29
                                                                                COMMERCIAL INVOICE
1)Shipper / Exporter                                                                   8)No & date of Invoice
CF2 CO., LTD.                                                                          CF2-16-1-034                                                 28/Jul/2016
1404 14FL, MARIO TOWER,                                                                9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                         T/T BASE
GURO-GU, SEOUL KOREA                                                                   10)L/C Issuing Bank


2)For account & risk of Messrs.                                                        11)Remarks
YOCO INC                                                                               * CONSIGNEE TJX UK
237 W 35TH ST. SUITE #701                                                                                50 CLARENDON ROAD
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                     WATFORD, HERTS WD17 1TX
                                                                                                         UNITED KINGDOM
                                                                                       * BILL TO :       KP APPAREL GROUP/NYBO
                                                                                                         237 W 35TH STREET SUITE #701
                                                                                                         NEW YORK, NY 10001, USA
3)Notify Party
TJX UK                                                                                 * FREIGHT COLLECT
50 CLARENDON ROAD                                                                      * COUNTRY OF ORIGIN : VIET NAM
WATFORD, HERTS WD17 1TX                                                                * MANUFACTURER NAME & ADDRESS:
UNITED KINGDOM                                                                                           BUM JIN VINA CO., LTD.
                                                                                                         B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
                                                                                                         BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
4)Port of loading                            5)Final destination                                         TEL: 84-XX-XXXXXXX-4 FAX: 84-XX-XXXXXXX
HO CHI MINH , VIET NAM                       FELIXSTOWE, UNITED KINGDOM                * ETA :           4/Sep/2016
6)Carrier                                    7)Sailing on or about                     * Terms of delivery and payment
HAMMONIA INTERNUM V.1660                     1/Aug/2016                                  FOB VIET NAM
12)Marks and numbers of PKGS                 13)Description of goods                          14)Quantity/Unit                15) Unit price         16) Amount


                                                                   WEARING APPARELS                                                                 FOB VIET NAM
                                                                   STYLE NO.                     P.O #                   Q'TY (PCS)    UNIT PRICE             AMOUNT
SHIPPING MARK
                                                                   HTS: 6104.63.2011
                                                                   WOMEN'S KNIT CAPRI PANTS
                                                                   CONTENT : 88% POLYESTER 12% SPANDEX
                                                                       XGT-313L            50 854391                        288         US$4.47             US$1,287.36
                                                                       XGT-315L            50 854390                        432         US$4.47             US$1,931.04
                                                                       XGT-316L            50 854393                        720         US$4.47             US$3,218.40
                                                                       XGT-217L            50 854392                        624         US$4.47             US$2,789.28
                                                                       XGT-130L            50 854394                        624         US$4.47             US$2,789.28




                                                                        TOTAL                                              2,688                           US$12,015.36




※ BANK INFORMATION ※
- BENEFICIARY :              CF2 CO., LTD.
- BANK NAME :                WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :             6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,                              18)Signed by:
                             GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :               1081-000-641897
- SWIFT CODE :               HVBKKRSEXXX
                              Case 1:19-cv-07774-MKV Document 49-2
                                                              36-1 Filed 11/13/20
                                                                         10/13/20 Page 26
                                                                                       13 of 59
                                                                                             29
                                                                               COMMERCIAL INVOICE
1)Shipper / Exporter                                                                   8)No & date of Invoice
CF2 CO., LTD.                                                                          CF2-16-1-038                                                29/Jul/2016
1404 14FL, MARIO TOWER,                                                                9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                         T/T BASE
GURO-GU, SEOUL KOREA                                                                   10)L/C Issuing Bank


2)For account & risk of Messrs.                                                        11)Remarks
YOCO INC                                                                               * CONSIGNEE WINNERS MERCHANTS INTERNATIONAL LP (CAWINNERSBHQ)
237 W 35TH ST. SUITE #701                                                                                55 WEST DR.
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                     BRAMPTON, ON L6T 4A1
                                                                                                         CANADA
                                                                                       * BILL TO :       X BY GOTTEX/NYBO (DBA KP APPAREL GROUP/NYBO)
                                                                                                         237 W 35TH STREET SUITE #701
                                                                                                         NEW YORK, NY 10001
3)Notify Party                                                                                           USA
WINNERS MERCHANTS INTERNATIONAL LP (CAWINNERSBHQ)                                      * FREIGHT COLLECT
55 WEST DR.                                                                            * COUNTRY OF ORIGIN : VIET NAM
BRAMPTON, ON L6T 4A1                                                                   * MANUFACTURER NAME & ADDRESS:
CANADA                                                                                                   BUM JIN VINA CO., LTD.
                                                                                                         B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
                                                                                                         BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
4)Port of loading                            5)Final destination                                         TEL: 84-XX-XXXXXXX-4 FAX: 84-XX-XXXXXXX
VUNG TAU , VIET NAM                          VANCOUVER, CANADA                         * ETA :           23/Aug/2016
6)Carrier                                    7)Sailing on or about                     * Terms of delivery and payment
Feeder vessel: MOL CELEBRATION 049E
Mother vessel: APL CHONGQING 019E            4/Aug/2016                                 FOB VIET NAM
12)Marks and numbers of PKGS                 13)Description of goods                             14)Quantity/Unit             15) Unit price        16) Amount


                                                                   WEARING APPARELS                                                                FOB VIET NAM
                                                                   STYLE NO.                     P.O #                   Q'TY (PCS)   UNIT PRICE             AMOUNT
SHIPPING MARK
                                                                   WOMEN'S KNIT CAPRI PANTS
                                                                   HTS: 6104.63.2011
                                                                   CONTENT : 88% POLYESTER 12% SPANDEX
                                                                       XGT-217L            10 510405                        912         US$4.47            US$4,076.64
                                                                       XGT-217L            10 510406                        912         US$4.47            US$4,076.64
                                                                       XGT-217L            10 510407                        912         US$4.47            US$4,076.64
                                                                       XGT-217L            10 510408                        912         US$4.47            US$4,076.64
                                                                       XGT-217L            10 510409                        912         US$4.47            US$4,076.64
                                                                       XGT-130L            10 510418                        912         US$4.47            US$4,076.64
                                                                       XGT-130L            10 510419                        912         US$4.47            US$4,076.64
                                                                       XGT-130L            10 510420                        912         US$4.47            US$4,076.64
                                                                       XGT-130L            10 510423                        912         US$4.47            US$4,076.64
                                                                       XGT-130L            10 510424                        912         US$4.47            US$4,076.64



                                                                        TOTAL                                              9,120                          US$40,766.40




※ BANK INFORMATION ※
- BENEFICIARY :              CF2 CO., LTD.
- BANK NAME :                WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :             6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,                              18)Signed by:
                             GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :               1081-000-641897
- SWIFT CODE :               HVBKKRSEXXX
                     Case 1:19-cv-07774-MKV Document 49-2
                                                     36-1 Filed 11/13/20
                                                                10/13/20 Page 27
                                                                              14 of 59
                                                                                    29




                                                                     COMM'EllCIAL INVOICE

l)Shipper / ~ orter                                                       . !i}N-o & date of Invoke-
                                                                                                                                              ).-Aug-2016
G 2 CO.,LTD.                                                                C.F2· 16· •04"
1404 1~F MARIO TO WER.,                                                    9}N;,    & date ,of L.ic
  .GITAlRO-:lOROAD 23; l JRO- D NG
G iU -Gtl, S'EO L              11"1\


2)Fof at-count 1\/: r'ir.ll o'f Mes~rs"
rnc             c.
                              E #70
                          2Ci00., NEW                                                            23 1 'W 35TH S'f. S TE 11701
                                                                                                  1.w Y K. N't' llOi., EW
                                                                                                 YO I<. .S,A,



                                                                           , • CO IN R'       F R!GlN ; VIET N•M




                                                                                                                                               HAN , COi    r UN
                                          5)Fina! de~tin~tion


HO
6),Carrie~                                7)Sailing on or about                • ETA:            30-Aug'"2-0.6
                                                                               • T,crrns at.delivery a"cf payment
                                          4-A    -2 16                           F01PI! T NA~1
                                          B)Demiptlon of goads                          l4)Q_uantity/t!lnh              15) Unit prkc          16) Amount




tF           N /8 /\CK)                   '# EARING APPAR L$
POu:
STYU l.
St!E:
COL R:                                                                         l<NDI:)(
C / NO:                                             : 88% POL ES E.R. U¾ ~PAN EX
MAO I 'H t .AM                                      : 94% POL ES ER, 6% S,?ANDEX


                                                                  >l•T20 6-4                                                       SS3.77              USSS,594 .68
(60 TH S.fDE)                               XGT•2 4T
                                                                  X T2016-4                                                        SS6.>7              USSJ,618.16
 .i.l t. •   .8iD;                          XGT· 3'8
                                                                                                                                   5$:i.5 7            USS3,34 ..52
o· .                                        XGT-30'IT             X T20 6 •4
                                                                                                                                   SS3.57             USS12, 29S.OS
N.W:                                        XGT-3 ST              XGT20-6·4
                                                                                                                                   SB.9 5             USSl,106.00
G_',r;,':                                   XGT-3 ST              XGT2016•4
                                                                  X•$T20l6·4                                                       S.$4, 7                  SS70 .S6
 MEASUREME.N ·                              XGT-308T
                                                                  XGT20 lH                                                         S$-L7              OSS12,384.9
                                            XGT-30ST

                                                                                                       9,850                                          US$39J)./IO.~O
                                                TO AL
                            Case 1:19-cv-07774-MKV Document     36-1 Filed 11/13/20
                                                                49-2
                                                     COMMERCIAL INVOICE
                                                                           10/13/20 Page 28
                                                                                         15 of 59
                                                                                               29
l)Shipper / Exporter                                                                                8)No & date of Invoice
CF2 CO., LTD.                                                                                       CF2-16-1-035                                                  4/Aug/2016
140414FL, MA RIO TOWER,                                                                             9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                                      T{f BASE
GURO-GU, SEOUL KOREA                                                                                10)L/C Issuing Bank


2)For account & ris k of Messrs.
YOCO INC                                                                                            ll)Remarks
237 W 35TH ST. SUITE # 701                                                                          * CONSIGNEE    YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                               237 W 35TH ST. SUITE #701
                                                                                                                   NEW YORK, NY 10001, NEW YORK, U.S.A.


3)Notify Party                                                                                      * FREIGHT COLLECT
YOCO INC
237 W 35TH ST. SUITE #701                                                                           * COUNTRY OF ORIGIN       : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                                    * MANUFACTURER NAME & ADDRESS:
                                                                                                                   SERINVINA CO., L.T.D
                                                                                                                   9A ROUTE 50, THUAN BAC HAMLET, THUAN THANH COMMUNE
4)Po rt of loadi ng                                              5)Final destination                               CAN GIUOC DISTRICT, LONG AN PROVINCE
                                                                                                                   TEL: 84-732 745 898
HO CHI MINH , VIET NAM                                           LA, U.S.A.
6)Carrie r                                                       ?)Sailing on or about              * ETA NY:       7/Aug/2016
                                                                                                    * Terms of delivery and payment
AIR / KE0380                                                     4/ Aug/2016                          FOB VIET NAM
12)Marks and numbers of PKGS                                     13)Description of goods                   14)Quantity/Unit         I      15) Unit price        I  16) Amount
                                                                                                                                                            FOB VIET NAM
                        MAI MAR '! G                             WEARING APPARELS
DIVISION:                    AK SPROT SPC Mt<TS                  STYLE NO.               P.O #                        O'TY (PCS)                    UNIT PRICE              AMOUNT
SEASO N:                    cALL2016                             HTS: 6114.30.1020
PO     0:                                                        WOMEN'S KNIT TOP
ITEM ·                                                           CONTENT: 62% POLYESTER, 33% RAYON , 5% TRENCH TERRY
PARE T MATER IAL NO:                                             17TMNC1354T           4500819434                         826                        US$6.58              US$5,435 .08
                                                                 17TMNC1354T           4500819451                         600                        US$6.58              US$3,948 .00
                            WAR EHOUSE: 2389 3P PORT

WAREHOUSE:
                            LOGISTICS GROUP 501 S. CHERY!.       17TMNC1354T           4500823539                         600                        US$6.58              US$3,948.00
                            LA ' E CITY OF IN DUSTRY, CA 91789
                            U !TEO.STATES
                                                                 17TWNC1354T           4500819436                         338                        US$7.73              US$2,612. 74

MADE i      VIETNAM
                                                                 S.TOTAL                                                  2,364                                          US$15,943.82
CARTON      UMSER
                                                                 CONTENT: 89% POLYESTER, 11 % SPANDEX
SIOc A                                                           17MRB081434           4500819442                         700                        US$5.03              US$3,521.00

COU ·TRY;                   U !TEO STATES

PONO:
                                                                 S.TOTAL                                                  700                                             US$3, 521.00

PARENT MATER IAL NO ;
                                                                 CONTENT: 89% POLYESTER, 11 % SPANDEX
                                                                 17TMRB1494            4500819427                         1,588                      US$3.33              US$5,288.04
QUANTITr :                       PCS
                                                                 17TMRB1494            4500819448                         893                        US$3.33              US$2,973.69
GROSS WEIGHT:                   KGS

NET;
                                                                 17TWRB1494            4500819430                         259                        US$3.91              US$1,012.69
                                KGS
MEASUP.ENMElsT                          X      CM
                                                                 S.TOTAL                                                  2,740                                           US$9,274.42
lsmcs
: CO OR CODE COLOR ' AME     S M l     XI_ m                     HTS: 6114 .20.0010
                                                                 CONTENT: 95% COTTON, 5% SPANDEX
                                                                 17TMEB1684T           4500819411                         1,564                      US$4.63              US$7,241.32
                                                                 17TMEB1684T           4500823534                         462                        US$4.63              US$2, 139. 06
                                                                 17TWEB1684T           4500819416                         439                        US$5.44              US$2,388.16


                                                                 S.TOTAL                                                  2,465                                          US$11,768.54
                                                                 G.TOTAL                                                  8,269                                          US$40,507. 78




*  BANK IN FORMATION             *                                                                                 18)Signed by:           CF2 CO., Ltd

                                                                                                                                        ~~~
- BENEFICIARY :                         CF2 CO., LTD.
- BANK NAME :                           WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :                        6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,                                                  NJ .Meong/President
                                        GANGNAM-GU,SEOUL, KOREA
- ACCOU NT NO :                         1081-000-641 897
- SWIFT CODE ;                          HVBKKRSEXXX
                                 Case 1:19-cv-07774-MKV Document 49-2
                                                                 36-1 Filed 11/13/20
                                                                            10/13/20 Page 29
                                                                                          16 of 59
                                                                                                29
                                                                                                                 COMMERCIAL INVOICE
l)Shipper / Exporter                                                                                                       8)No & date of Invoice
CF2 CO. , LTD.                                                                                                             CF2-16-1-041                                                       1/Aug/2016
1404 14FL-, MARIO TOWER,                                                                                                   9)No & date of L/C
DIGITALR0-30ROAD 28, GURO-DONG                                                                                             T/T BASE
GURO-GU , SEOUL KOREA                                                                                                      lO)L/C Issuing Bank


2)For account & risk of Messrs.                                                                                            ll)Remarks
YOCO INC                                                                                                                   * CONSIGNEE     WINNERS MERCHANTS INTERNATIONAL LP
237 W 35TH ST. SUITE #701                                                                                                                  8181 CHURCHILL STREET
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                                                       DELTA, BC
                                                                                                                                           CANADA V4K OC2
                                                                                                                           * BILL TO :     X BY GOTTEX/NYBO (DBA KPAPPAREL GROUP/NYBO)
                                                                                                                                           237 W 35TH STREET SUITE #701
                                                                                                                                           NEW YORK, NY 10001
3)Notify Party                                                                                                                             USA
WINN ERS MERCHANTS INTERNATIONAL LP                                                                                        * FREIGHT COLLECT
8181 CHURCHILL STREET                                                                                                      * COUNTRY OF ORIGIN : VIET NAM
DELTA, BC                                                                                                                  * MANUFACTURER NAME 8!. ADDRESS:
CANADA V4K OC2                                                                                                                             SERINVINA CO., L.T.D
                                                                                                                                           9A ROUTE 50, THUAN BAC HAMLET, THUAN THANH COMMUNE
                                                                                                                                           CAN GIUOC DISTRICT, LONG AN PROVINCE
4)Port of loading                                                              5)Final destination                                         TEL : 84-732 745 898
VU NG TAU , VIET NAM                                                           VANCOUVER,CANADA                            * ETA :         4/Sep/2016
6)carrier                                                                      ?)Sailing on or about                       * Terms of delivery and payment
Feeder vessel: GJERTRUD MAERSK 631N
Mother vessel: 2M V2 TBN6 632N                                                 10/Aug/2016                                   FOB VIET NAM
12)Marks and numbers of PKGS                                                   13)Description of goods                            14)Quantity/Unit         l            15) Unit price        I   16) Amount


                                                                                                     HTS: 6114.30.1020                                                                            FQB VIET NAM
                                                                                                         STYLE NO.                 P.O #                       O'TY (PCS)        UNIT PRICE                AMOUNT
SHIPPING MARK                                                                                        WOMEl':!'S KNIT TQe

  /SlfiE..lW'.iP 1
                                                                                                     CONTENT : 92% POLYESTER, 8% SPANDEX
                                                                                                     CONTENT : 88% POLYESTER, 12% SPANDEX
    ' ROM:     XS1GOTTtX/NY80                      TO: VIESTORIVEOISTRIS ONCENTER#891                CONTENT: 94% POLYESTER, 6% SPANDEX
               ')6~ K? :J?AREl G~OVP                   55 VIESTDRIVE
                                                                                                        XGT-204T        30439992                                   24             US$3.77                 US$90.48
    OQ;::                                              BRAMPTON, Otil'ARIOl6T 4A1
    DPT;;      !;!                                        CANADA                                                              30440201                             24             US$3.77                 US$90.48
                                                                                                                              30439811                            240             US$3.77                US$904.80

      v, \DO~ srn.E.                   COLOR                SIZERATIO             TOTAlU ITS                                  30439938                            240             US$3.77                US$904.80
                                                                                                         XGT-3038             30439992                             24             US$6.37                US$152.88
                                                      S/ Mil 1 1 X'./1                4S
                                                                                                                              30440201                             48             US$6.37                US$305.76
    STORERtADY: ~O                                        CARTO ',:                                                           30439811                            144             US$6.37                US$917.28
                                                                           - - OF- -
    mT1c, mo: NO                                          COUNTKY Of ORIGIN:    VIETNAM                                       30439938                            192             US$6.37               US$1,223.04
                                                                                                         XGT-304T             30439992                             48             US$3.57                US$171.36
                                                                                                                              30440201                             24             US$3.57                 US$85.68
                                                                                                                              30439811                            288             US$3.57               US$1,028.16
    i'!Of C~,!ti l]                                                                                                                                                               US$3.57                US$514.08
                                                                                                                              30439938                            144
    ~IT WEIGHT:                                     ~GS                                                  XGT-306T             30439992                             24             US$3.95                 US$94.80
    GROSS WEIG,.ff:                                  GS                                                                       30440201                             24             US$3.95                 US$94.80
    CARTO~ \1:A\liREM, \1:                          CM                                                                        30439811                                            US$3.95                US$948.00
                                                                                                                                                                  240
                                                                                                                              30439938                             96             US$3.95                US$379.20
                                                                                                         XGT-308T             30439992                             48             US$4.17                US$200.16
                                                                                                                              30440201                            24              US$4.17                US$100.08
                                                                                                                              30439811                            192             US$4.17                US$800.64
                                                                                                                              30439938                             96             US$4.17                US$400.32
                                                                                                         XGT-309T             30439992                             48             US$4.17                US$200.16
                                                                                                                              30440201                             48             US$4.17                US$200.16
                                                                                                                              30439811                            528             US$4.17               US$2,201.76
                                                                                                                              30439938                            480             US$4.17               US$2,001.60


                                                                                                           TOTAL                                                  3,288                                 US$14,010.48




*  BANK INFORMATION                            *
- BENEFICIARY :                                    CF2 CO ., LTD.
- BAN K NAME :                                     WOORI BANK (GS TOWER BANKING CENTER)                                                                             CF2 CO., Ltd

                                                                                                                                                               ~~~
- BANK ADDRESS :                                   6F , GS TOWER , 508 , (YEOKSAM-DONG) NONHYEON-RO,                                       18)Signed by:
                                                   GANGNAM-GU , SEOUL,KOREA
- ACCOUNT NO :                                      1081 -000-641897
                                                                                                                                                                N .J .Meong/President
- SWIFT CODE :                                     HVBKKRSEXXX
              Case 1:19-cv-07774-MKV Document       36-1 Filed 11/13/20
                                                    49-2
                                        COMMERCIAL INVOICE
                                                               10/13/20 Page 30
                                                                             17 of 59
                                                                                   29
1)Shipper / Exporter                                                                                    8)No & date of Invoice
CF2 CO., LTD.                                                                                           CF2-16-1-039                                                   1/Aug/2016
140414FL, MARIO TOWER ,                                                                                 9)No & date of L/C
DIGITALRO-30ROAD 28, GU RO-DONG                                                                         T/T BASE
GURO-GU , SEOUL KOREA                                                                                   10)L/C Issuing Bank


2)For account & risk of Messrs.                                                                         11)Remarks
YOCO INC                                                                                                * CONSIGNEE WINNERS MERCHANTS INTERNATIONAL LP
237 W 35TH ST. SUITE #701                                                                                               8181 CHURCHILL STREET
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                                    DELTA, BC
                                                                                                                        CANADA V4K OC2
                                                                                                        * BILL TO :     X BY GOTTEX/NYBO (DBA KP APPAREL GROUP/NYBO)
                                                                                                                        237 W 35TH STREET SUITE 11701
                                                                                                                        NEW YORK, NY 10001
3)Notify Party                                                                                                          USA
WINNERS MERCHANTS INTERNATIONAL LP                                                                      * FREIGHT COLLECT
8181 CHURCHILL STREET                                                                                   * COUNTRY OF ORIGIN : VIET NAM
DELTA, BC                                                                                               * MANUFACTURER NAME & ADDRESS:
CANADA V4K 0C2                                                                                                           BUM JI N VINA CO., LTD.
                                                                                                                         B28/I-B29/ I, 2B STREET, VINH LOC INDUSTRIAL PARK,
                                                                                                                         BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
4)Port of loading                                             S)Final destination                                       TEL: 84-XX-XXXXXXX-4 FAX: 84-XX-XXXXXXX
VUNG TAU , VIET NAM                                           VANCOUVER, CANADA                         * ETA :         4/Sep/ 2016
6)Carrier                                                     ?)Sailing on or about                     * Terms of delivery and payment
Feeder vessel: GJERTRUD MAERSK 631N
Mother vessel : 2M V2 TBN6 632N                               10/Aug/ 2016                                FOB VIET NAM
12)Marks and numbers of PKGS                                  13)Description of goocs                          14)Quantity/Un it
                                                                                                                                        I          15) Unit price      I   16) Amou nt


                                                                                    WEARING APPARELS                                                                       FOB VI ET NAM
                                                                                    STYLE NO.                                                                                       AMOUNT
SHIPPING MARK
                                                                                    WOMEN'S KNIT TOP
                                                                                    HTS: 6114.30.1020
                              TO: t,1STORIVD ISTRISUTIONC:~TcR;;,li
                                  '>5WBTO:UV:
                                                                                    CONTENT : 88% POLVESTER 12% SPANDEX
                                  BRAMPTON,ONTARIO,i14Al                            CONTENT : 95% POLVESTER 5% SPANDEX
                                  CA:ADA                                                XGT-301J            30 439994                                        US$6.57               US$157.68
                                                                                                                                              24
                                                                                        XGT-301J            30 440202                         24             US$6.57               US$157.68
    ~                    ~                IU: RATIO           ~                         XGT-302J            30 439994                                        US$6.57               US$315.36
                                                                                                                                              48
                                    Ii Mi21/lX'J l                  "8                  XGT-302J            30 440202                         24             US$6.57               US$157.68

    STORWAOY: NO
    Oi{IT!(~fHO: !'!O
                                        CARTO-~.:
                                                              - o.:- -
                                                          - VIITNl/11
                                        COU~'TRY Of ORlGIN:
                                                                                    WOMEN'S KNIT CAPRI PANTS
                                                                                    HTS: 6104.63.2011
                                                                                    CONTENT : 88% POLVESTER 12% SPANDEX
                                                                                        XGT-310C            30 439994                         24             US$4.27               US$102.48
    [liDH,ndO'                                                                          XGT-310C            30 440202                         24             US$4.27               US$102.48
                                                                                        XGT-311C            30 439994                         24             US$4.27               US$102.48
    ~:T Vl: IGHT:                 (GI                                                   XGT-311C            30 440202                                        US$4.27               US$102.48
                                                                                                                                              24
    GROSS M IGHT:                 <GS
                                                                                        XGT-317C            30 439994                         48             US$4.27               US$204.96
    (ARTON M:AS\iP.!M: NT:        (.M
                                                                                        XGT-317C            30 440202                         48             US$4.27               US$204.96
                                                                                        XGT-319C            30 439994                         24             US$4.27               US$102.48
                                                                                        XGT-319C            30 440202                         48             US$4.27               US$204.96
                                                                                        XGT-313L            30 439994                         48             US$4.47               US$214.56
                                                                                        XGT-315L            30 439994                         48             US$4.47               US$214.56
                                                                                        XGT-315L            30 440202                         24             US$4.47               US$107.28
                                                                                        XGT-316L            30 439994                         24             US$4.47               US$107.28
                                                                                        XGT-316L            30 440202                         72             US$4.47               US$321.84
                                                                                        XGT-217L            30 439994                         24             US$4.47               US$107.28
                                                                                        XGT-217L            30 440202                         24             US$4.47               US$107.28
                                                                                        XGT-217L            30 425818                         96             US$4.47               US$429.12
                                                                                        XGT-217L            30 425820                         96             US$4.47               US$429.12
                                                                                        XGT-217L            30 425815                         96             US$4.47               US$429.12
                                                                                        XGT-217L            30 425814                         96             US$4.47               US$429.12
                                                                                        XGT-217L            30 425817                         96             US$4.47               U5$429.12
                                                                                        XGT-130L            30 439994                         24             US$4.47               US$107.28
                                                                                        XGT-130L            30 440202                         24             US$4.47               US$107.28
                                                                                        XGT-130L            30 425813                         96             US$4.47               US$429.12
                                                                                        XGT-130L            30 425808                         96             US$4.47               US$429 .12
                                                                                        XGT-130L            30 425721                         96             US$4.47               US$429 .12
                                                                                        XGT-130L            30 425643                         96             US$4.47               US$429 .12
                                                                                        XGT-130L            30 425713                         96             US$4.47               US$429.12


                                                                                         TOTAL                                               1,656                                US$7,601.52


*  BANK INFORMATION m
- BENEFICIARY :       CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
                                                                                                                                               CF2 CO., Ltd

                                                                                                                                            ~h~
- BAN K ADDR ESS :            6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,                                            18)Signed by:
                              GANGNAM-GU, SEOUL, KOREA
-ACCOUNT NO :                 1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX
                                                                                                                                            N.J .Meong/Pre sident
                              Case 1:19-cv-07774-MKV Document       36-1 Filed 11/13/20
                                                                    49-2
                                                       COMMERCIAL INVOICE
                                                                               10/13/20 Page 31
                                                                                             18 of 59
                                                                                                   29
l )Shipper / Exporter                                                                                                     8)No & date of Invoice
CF2 CO., LTD.                                                                                                             CF2-16-1-039-1                                                   1/Aug/2016
140414FL, MARIO TOWER,                                                                                                    9)No & date of L/C
DIGITALR0-30ROAD 28, GURO-DONG                                                                                            T/T BASE
GURO-GU, SEOUL KOREA                                                                                                      lO)L/C Issuing Bank


2)For account & risk of Messrs.                                                                                           ll)Remarks
YOCO INC                                                                                                                  * CONSIGNEE      WINNERS MERCHANTS INTERNATIONAL LP
237 W 35TH ST. SUITE # 701                                                                                                                 8181 CHURCHILL STREET
NEW YORK, NY 1000 1, NEW YORK, U.S.A.                                                                                                      DELTA, BC
                                                                                                                                           CANADA V4K OC2
                                                                                                                          * BILL TO :      X BY GOTTEX/NYBO (DBA KP APPAREL GROUP/NYBO)
                                                                                                                                           237 W 35TH STREET SUITE #701
                                                                                                                                           NEW YORK, NY 10001
3)Notify Party                                                                                                                             USA
WINN ERS MERCHANTS INTERNATIONAL LP                                                                                       * FREI GHT COLLECT
8181 CH URCHILL STREET                                                                                                    * COUNTRY OF ORIGIN : VIET NAM
DELTA, BC                                                                                                                 * MANUFACTURER NAME & ADDRESS :
CANADA V4K OC2                                                                                                                             BUM JIN VINA CO., LTD .
                                                                                                                                           B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
                                                                                                                                           BINH CHAN H DISTRICT, HOCHIMI NH CITY, VIETNAM
4)Port of loading                                                              5)Final destination                                         TEL: 84-XX-XXXXXXX-4 FAX: 84-XX-XXXXXXX
VUNG TAU , VIET NAM                                                            VANCOUVER,CANADA                           * ETA :         4/Sep/2016
6)Carrier                                                                      7)Sailing on or about                      * Terms of delivery and payment
Feeder vessel: GJERTRUD MAERSK 631N
Mother vessel: 2M V2 TBN6 632N                                                 10/Aug/2016                                  FOB VIET NAM
12)Marks and nu mbers of PKGS                                                  13)Description of goods                            14)Quantity/Unit         I         15) Unit price        I   16) Amount


                                                                                                     WEARING APPARELS                                                                          FOB VIET NAM
                                                                                                     STYLE NO.                    P.O #                        O'TY (PCS)     UNIT PRICE                AMOUNT
SHIPPING MARK
  (SID£4,ad3J                                                                                        WOMEN'S KNIT TOP
                                                                                                     HTS: 6114.30 .1020
  ' RO,,I·   XBYGOiID/NYSO                       TO; ll'i:STORIVEDISTRIBUTIONWffiRi\191
                                                                                                     CONTENT : 88% POLYESTER 12% SPANDEX
             OaA K?!.f?>.,q:LG~OUP                   >5WEITORIVE
  IOa:                                               BRAMPTON, ONTARIOl6T <lAl                       CONTENT : 9S% POLYESTER 5% SPANDEX
  OEOTa:     ii                                         CANADA                                           XGT-301J              30 439813                          336          US$6.57               US$2,207.52
                                                                                                         XGT-301J              30 439990                          144          US$6.57                US$946.08
     Vi NOORiTYL=•                   COlOR               SIZERATIO                TOTA UN S              XGT-302J              30 439813                          336          US$6.57               US$2,207.52
                                                     S/ l M/2 t/2   Xl/,              48                 XGT-302J              30 439990                          240          US$6.57               US$1,576.80

  \TOREREAOY; ·c                                        CARTON~;
                                                                           -      - Of    --         WOMEN 'S KNIT CAPRI PANTS
  >,ETICKETEO: NO                                       COUNTRY Of ORIGIN:      VIETNAM
                                                                                                     HTS: 6104.63 .2011
                                                                                                     CONTENT: 88% POLYESTER 12% SPANDEX
                                                                                                         XGT-310C              30 439813                          240          US$4.27               US$1 ,024.80
                                                                                                         XGT-310C              30 439990                          96           US$4.27                US$409.92
  {SIDf• ,,id Ci
                                                                                                         XGT-311C              30 439813                          240          US$4.27               US$1 ,024.80
  ~:T WEIGHT;                                     KGS                                                    XGT-311C              30 439990                          96            US$4.27               US$409.92
  GROSS WEIGHT:                                   KG\
                                                                                                         XGT-317C              30 439813                          432           US$4.27              US$1,844.64
  CARTO~ MfASUREM: ·T:                             CM
                                                                                                         XGT-317C              30 439990                          288           US$4.27              US$1,229. 76
                                                                                                         XGT-319C              30 439813                          240           US$4.27               US$1,024.80
                                                                                                         XGT-319C              30 439990                          192           US$4.27               US$819.84
                                                                                                         XGT-313L              30 439813                          528           US$4.47               US$2,360.16
                                                                                                          XGT-315L             30 439813                          576           US$4.47               US$2,574.72
                                                                                                          XGT-315L             30 439990                          240           US$4.47               US$1,072.80
                                                                                                          XGT-316L             30 439813                          288           US$4.47               US$1,287.36
                                                                                                          XGT-316L             30 439990                          768           US$4.47               US$3,432.96
                                                                                                          XGT-217L             30 439813                          144           US$4.47               US$643.68
                                                                                                          XGT-217L             30 439990                          144           US$4.47               US$643 .68
                                                                                                          XGT-130L             30 439813                          144           US$4.47                US$643 .68
                                                                                                          XGT-130L             30 439990                          144           US$4.47                US$643.68


                                                                                                           TOTAL                                                 5,856                               US$28,029.12




 * BANK IN FORMATION                         *
- BE NE FICIARY :                                 CF2 CO , LTD .
- BANK NAME :                                     WOORI BANK (GS TOWER BANKING CENTER)                                                                             CF 2 CO ., Lt d

                                                                                                                                                               ~~~
- BANK ADDRESS :                                  6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,                                           18)Signed by:
                                                  GANGNAM-GU , SEOUL, KOREA
- ACCOUNT NO :                                    1081 -000-641 897
                                                                                                                                                               N.J .Me ong/ Presid ent
 - SWIFT CODE :                                   HVBKKRSEXXX
                              Case 1:19-cv-07774-MKV Document 49-2
                                                              36-1 Filed 11/13/20
                                                                         10/13/20 Page 32
                                                                                       19 of 59
                                                                                             29
                                                                           COMMERCIAL INVOICE
1)Shipper / Exporter                                                                  8)No & date of Invoice
CF2 CO., LTD.                                                                         CF2-16-1-051                                                 24/Aug/2016
1404 14FL, MARIO TOWER,                                                               9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                        T/T BASE
GURO-GU, SEOUL KOREA                                                                  10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                              11)Remarks
237 W 35TH ST. SUITE #701                                                             * CONSIGNEE YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                   237 W 35TH ST. SUITE #701
                                                                                                       NEW YORK, NY 10001, NEW YORK, U.S.A.


3)Notify Party                                                                        * FREIGHT COLLECT
YOCO INC
237 W 35TH ST. SUITE #701                                                             * COUNTRY OF ORIGIN : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                      * MANUFACTURER NAME & ADDRESS:
                                                                                                       BUM JIN VINA CO., LTD.
                                                                                                       B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
4)Port of loading                              5)Final destination                                     BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
                                                                                                       TEL: 84-XX-XXXXXXX-4 FAX: 84-XX-XXXXXXX
HO CHI MINH , VIET NAM                         LOS ANGELES, USA
6)Carrier                                      7)Sailing on or about                  * ETA:           27/Aug/2016
                                                                                      * Terms of delivery and payment
BY AIR / B70030                                24/Aug/2016                              FOB VIET NAM
12)Marks and numbers of PKGS                   13)Description of goods                         14)Quantity/Unit              15) Unit price          16) Amount
                                                                                                                                              FOB VIET NAM
                                               WEARING APPARELS
                                               STYLE NO.                     P.O #                       Q'TY (PCS)                   UNIT PRICE               AMOUNT
                                               WOMEN'S KNIT CAPRI PANTS
                                               HTS: 6104.63.2011
                                               CONTENT: 88% POLYESTER 12% SPANDEX
                                               CONTENT: 69% NYLON 27% RAYON 4% SPANDEX
                                                 17TMRA0412              4500819326                               1,960                US$5.01               US$9,819.60
                                                 17TMRA0412              4500819483                                300                 US$5.01               US$1,503.00
                                                 17TWRA0412              4500819330                                410                 US$5.89               US$2,414.90
                                                17TMRC0422T              4500819362                               2,364                US$6.23               US$14,727.72
                                                17TMRC0422T              4500819488                                144                 US$6.23                US$897.12
                                                17TMRC0422T              4500823573                                160                 US$6.23                US$996.80
                                                17TWRC0422T              4500819365                                400                 US$7.32               US$2,928.00
                                                17TMRC0482T              4500819368                               3,348                US$6.20               US$20,757.60
                                                17TWRC0482T              4500819372                                410                 US$7.29               US$2,988.90
                                                17TMRC0482T              4500823575                                300                 US$6.20               US$1,860.00
                                               17TMRA060482T             4500819375                               2,592                US$5.98               US$15,500.16
                                               17TWRA060482T             4500819377                                400                 US$7.03               US$2,812.00
                                               17TMRA060482T             4500823576                                300                 US$5.98               US$1,794.00
                                                17TMEC0472T              4500819313                               3,534                US$6.36               US$22,476.24
                                                17TMEC0472T              4500823557                               1,800                US$6.36               US$11,448.00



                                                   G.TOTAL                                                     18,422                                    US$112,924.04




※ BANK INFORMATION ※                                                                                   18)Signed by:
- BENEFICIARY :              CF2 CO., LTD.
- BANK NAME :                WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :             6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                             GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :               1081-000-641897
- SWIFT CODE :               HVBKKRSEXXX
                              Case 1:19-cv-07774-MKV Document 49-2
                                                              36-1 Filed 11/13/20
                                                                         10/13/20 Page 33
                                                                                       20 of 59
                                                                                             29
                                                                           COMMERCIAL INVOICE
1)Shipper / Exporter                                                                  8)No & date of Invoice
CF2 CO., LTD.                                                                         CF2-16-1-052                                                 24/Aug/2016
1404 14FL, MARIO TOWER,                                                               9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                        T/T BASE
GURO-GU, SEOUL KOREA                                                                  10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                              11)Remarks
237 W 35TH ST. SUITE #701                                                             * CONSIGNEE YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                   237 W 35TH ST. SUITE #701
                                                                                                       NEW YORK, NY 10001, NEW YORK, U.S.A.


3)Notify Party                                                                        * FREIGHT COLLECT
YOCO INC
237 W 35TH ST. SUITE #701                                                             * COUNTRY OF ORIGIN : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                      * MANUFACTURER NAME & ADDRESS:
                                                                                                       BUM JIN VINA CO., LTD.
                                                                                                       B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
4)Port of loading                              5)Final destination                                     BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
                                                                                                       TEL: 84-XX-XXXXXXX-4 FAX: 84-XX-XXXXXXX
HO CHI MINH , VIET NAM                         LOS ANGELES, USA
6)Carrier                                      7)Sailing on or about                  * ETA:           27/Aug/2016
                                                                                      * Terms of delivery and payment
BY AIR / KE0396                                24/Aug/2016                              FOB VIET NAM
12)Marks and numbers of PKGS                   13)Description of goods                         14)Quantity/Unit              15) Unit price          16) Amount
                                                                                                                                              FOB VIET NAM
                                               WEARING APPARELS
                                               STYLE NO.                     P.O #                       Q'TY (PCS)                   UNIT PRICE               AMOUNT
                                               WOMEN'S KNIT CAPRI PANTS
                                               HTS: 6104.63.2011
                                               CONTENT: 88% POLYESTER 12% SPANDEX
                                               CONTENT: 69% NYLON 27% RAYON 4% SPANDEX
                                               CONTENT: 68% POLYESTER 28% RAYON 4% SPANDEX
                                               17TMRA090482T             4500819479                                758                 US$5.98               US$4,532.84
                                               17TWRA090482T             4500819480                                410                 US$7.03               US$2,882.30
                                               17TMRA090482T             4500819499                                300                 US$5.98               US$1,794.00
                                               17TWRA0412                4500819465                                104                 US$5.89                US$612.56
                                               17TMRA100422T             4500819474                               2,032                US$5.49               US$11,155.68
                                               17TWRA100422T             4500819475                                426                 US$6.45               US$2,747.70
                                               17TMRA100422T             4500819497                                522                 US$5.49               US$2,865.78
                                               17TWNC0352                4500819467                                104                 US$7.26                US$755.04
                                               17TMNC0352                4500819466                               2,554                US$6.18               US$15,783.72
                                               17TMNC0352                4500819494                                300                 US$6.18               US$1,854.00
                                               17TMEC0472T               4500819456                                822                 US$7.63               US$6,271.86
                                               17TWEC0472T               4500819457                                480                 US$8.97               US$4,305.60



                                                   G.TOTAL                                                     8,812                                     US$55,561.08




※ BANK INFORMATION ※                                                                                   18)Signed by:
- BENEFICIARY :              CF2 CO., LTD.
- BANK NAME :                WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :             6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                             GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :               1081-000-641897
- SWIFT CODE :               HVBKKRSEXXX
                              Case 1:19-cv-07774-MKV Document 49-2
                                                              36-1 Filed 11/13/20
                                                                         10/13/20 Page 34
                                                                                       21 of 59
                                                                                             29
                                                                            COMMERCIAL INVOICE
1)Shipper / Exporter                                                                  8)No & date of Invoice
CF2 CO., LTD.                                                                         CF2-16-1-053                                                  26/Aug/2016
1404 14FL, MARIO TOWER,                                                               9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                        T/T BASE
GURO-GU, SEOUL KOREA                                                                  10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                              11)Remarks
237 W 35TH ST. SUITE #701                                                             * CONSIGNEE YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                   237 W 35TH ST. SUITE #701
                                                                                                       NEW YORK, NY 10001, NEW YORK, U.S.A.


3)Notify Party                                                                        * FREIGHT COLLECT
YOCO INC
237 W 35TH ST. SUITE #701                                                             * COUNTRY OF ORIGIN : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                      * MANUFACTURER NAME & ADDRESS:
                                                                                                       SERINVINA CO., L.T.D
                                                                                                       9A ROUTE 50, THUAN BAC HAMLET, THUAN THANH COMMUNE
4)Port of loading                              5)Final destination                                     CAN GIUOC DISTRICT, LONG AN PROVINCE
                                                                                                       TEL: 84-732 745 898
HO CHI MINH , VIET NAM                         LOS ANGELES, USA
6)Carrier                                      7)Sailing on or about                  * ETA:           29/Aug/2016
                                                                                      * Terms of delivery and payment
BY AIR / BR70030                               26/Aug/2016                              FOB VIET NAM
12)Marks and numbers of PKGS                   13)Description of goods                         14)Quantity/Unit               15) Unit price          16) Amount
                                                                                                                                               FOB VIET NAM
                                               WEARING APPARELS
                                               STYLE NO.                      P.O #                      Q'TY (PCS)                    UNIT PRICE               AMOUNT
                                               WOMEN'S KNIT TOP
                                               CONTENT: 55% POLYESTER, 33% RAYON, 5% SPANDEX
                                               17TMNC1414              4500819338                                  600                  US$6.29               US$3,774.00
                                               17TMNC1414              4500819485                                  739                  US$6.29               US$4,648.31
                                               17TMNC1414              4500823569                                  300                  US$6.29               US$1,887.00
                                               S.TOTAL                                                         1,639                                      US$10,309.31
                                               CONTENT: 89% POLYESTER, 11% SPANDEX
                                               17TMRB1484              4500819332                                 4,372                 US$3.83               US$16,744.76
                                               17TMRB1484              4500819484                                  249                  US$3.83                US$953.67
                                               17TMRB1484              4500823567                                  320                  US$3.83               US$1,225.60
                                               S.TOTAL                                                         4,941                                      US$18,924.03
                                               CONTENT: 89% POLYESTER, 11% SPANDEX
                                               17TWRB061434            4500819382                                  400                  US$5.96               US$2,384.00
                                               17TMRB061434            4500819491                                  247                  US$5.07               US$1,252.29
                                               17TMRB091434A           4500819477                                  758                  US$6.27               US$4,752.66
                                               17TWRB091434A           4500819478                                  330                  US$7.37               US$2,432.10
                                               17TMRB091434A           4500819498                                  300                  US$6.27               US$1,881.00
                                               S.TOTAL                                                         2,035                                      US$12,702.05
                                               G.TOTAL                                                         8,615                                      US$41,935.39




※ BANK INFORMATION ※                                                                                   18)Signed by:
- BENEFICIARY :              CF2 CO., LTD.
- BANK NAME :                WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :             6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                             GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :               1081-000-641897
- SWIFT CODE :               HVBKKRSEXXX
                                Case 1:19-cv-07774-MKV Document
                                                         COMMERCIAL
                                                                   36-1 Filed 11/13/20
                                                                   49-2       10/13/20 Page 35
                                                                                            22 of 59
                                                                                                  29
                                                                                                                INVOICE
l)Shipper / Exporter                                                                                      8)No & date of Invoice
CF2 CO., LTD.                                                                                             CF2-16-1-054                                                     26/Aug/2016
1404 14FL, MARIO TOWER,                                                                                   9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                                            T/T BASE
GURO-GU, SEOUL KOREA                                                                                      lO)L/C Issuing Bank

2)For account & risk of Messrs.
YOCO INC                                                                                                  ll)Remarks
237 W 35TH ST. SUITE # 701                                                                                * CONSIGNEE      YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                                       237 W 35TH ST. SUITE #701
                                                                                                                           NEW YORK, NY 10001, NEW YORK, U.S.A.

3)Notify Pa rty                                                                                           * FREIGHT COLLECT
YOCO INC
237 W 35TH ST. SUITE #70 1                                                                                * COUNTRY OF ORIGIN         : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                                          * MANUFACTURER NAME & ADDRESS:
                                                                                                                           SERINVINA CO., L.T.D
                                                                                                                           9A ROUTE 50, THUAN BAC HAMLET, THUAN THANH COMMUNE
4)Port of loading                                                  5)Final destination                                     CAN GIUOC DISTRICT, LONG AN PROVINCE
                                                                                                                          TEL: 84-732 745 898
HO CHI MINH , VIET NAM                                             LOS ANGELES, USA
6)Ca rrier                                                         ?)Sailing on or about                  * ETA:          29/Aug/2016
                                                                                                          * Terms of delivery and payment
BY AIR / BR0396                                                    26/Aug/2016                             FOB VIET NAM
12)Marks and numbers of PKGS                                       13)Description of goods                       14)Quantity/Unit
                                                                                                                                            I       15) Unit price        I  16) Amount
                                                                                                                                                                     FOB VIET NAM
                            MAI MAR I G 1
                                                                   WEARING APPARELS
OIV ISIOI';:                    AK SPROT SPC MKTS
                                                                   STYLE NO.                      P.O #                      O'TY (PCS)                      UNIT PRICE             AMOUNT
SEASO ·:                        CALL2016
                                                                   WOMEN'S KNIT TOP
PONO:
                                                                   CONTENT: 100% COTTON                                  HTS : 6114.20-0000
ITEM:
                                                                   17TMFB1354              4500819355                           1,960                         US$8.34             US$16,346.40
Pt!.RE T:\~ATER IA:..1\O:
                                                                   17TWFB1354              4500819358                            330                          US$9.80             US$3,234.00
                                WAREHOUSE: 2389 3PL PORT
                                LOGISTICS GROUP SO S. Cl1!:RYL     17TMFB1354              4500823572                            600                          US$8.34             US$5,004.00
WAREHOUSE
                                LA 'E ClTY Of I DUSTRY, CA 9 789
                                                                   S.TOTAL                                                      2,890                                            US$24,584.40
                                U ITEO STATE S
                                                                   CONTENT: 60% COTTON ,40% POLYESTER                    HTS : 6114.20-0000
MADE I • Vi ET AM
                                                                   17TMFA1264       4500823570                                   300                         US$11.73             US$3,519.00
CARTO ·        UMBE~
                                                                   S.TOTAL                                                      300                                               US$3,519.00
SIDE A                                                             CONTENT: 89% POLYESTER, 11% SPANDEX                   HTS : 6114.30-1000
( OU 'TRY:                      UMTTD STATES                       17TWRB081434            4500819443                            208                          US$5.91             US$1,229.28
PO     0:                                                          17TMRB081434            4500819454                            167                          US$5 .03             US$840.01
PARENT MA ERIA c •O :                                              S.TOTAL                                                      375                                               US$2,069.29
QUANTITY·                           P C.$                          CONTENT: 95% POLYESTER, 5% ELASTANE                   HTS : 6114.30-1000
GROS S ·,NE,GHT:                                                   17TMEB1754T
                                    KGS                                                    4500819316                           3,623                         US$5.05             US$18,296.15
NET:                                KGS                            17TMEB1754T             4500823564                            100                          US$5.05              US$505.00
MEAS UR ENMENT                              X    CM
                                                                   17TMEB1754T             4500823547                            40                           US$5.05              US$202.00
SIDEB                                                              17TMEB1754T             4500819458                           3,192                         US$5.05             US$16, 119.60
COcOR COOt COLO, Nt.ME          S M L XL TTL
                                                                   17TWEB1754T             4500819322                           468                           US$5.64             US$2,639.52
                                                                   17TWEB1754T             4500819461                           689                           US$5.64             US$3,885.96
                                                                   S.TO,:AL                                                    8,112                                             US$41,648.23
                                                                   G.TOTAL                                                     11,677                                            US$71,820.92




*  BAN K INFORMATION                *                                                                                     18)Signed by:            CF2 CO., Ltd
- BENEFICIARY :                             CF2 CO ., LTD.
- BANK NAME :
- BANK ADDRESS :
                                            WOORI BANK (GS TOWER BANKING CENTER)
                                            6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                                                                                                                                             ?l{t~~
                                            GANGNAM-GU, SEOUL, KOREA
                                                                                                                                                N. J .Meong/President
- ACCOUNT NO :                              1081-000-641897
- SWI FT CODE :                             HVBKKRSEXXX
                      Case 1:19-cv-07774-MKV Document 49-2
                                                      36-1 Filed 11/13/20
                                                                 10/13/20 Page 36
                                                                               23 of 59
                                                                                     29




    1)S' ppe .I Exporter
    J 2 CO., L70 ,                                                                                                                                                           27-Allg· 0 6
    l~lfl~ H"L, •1AR O OWER,
      IG!TALR0-10ROAD 26, GURO·DONG
    GURG•GU, SEOUi. KORCA



                                                                                                                     ll)Rerni'J;~
    237 W3571L . SIJITE #701                                                                                         -" CONS GNEE YOCO INC
    NEW YORK, NY 101l1Jl, EW YORK, U.S.A.                                                                                           237 W 3STH Sl . SU E f/!701
                                                                                                                                    NEW Y"RK, Y .0001, lff.W YORK, U.S.A.


    3)No i(y Paity                                                                                                   * "REIGH COL!.ECT
    YOC !N .
    237 W 3STH ~1'. SUITE f.7 1                                                                                      "'CO NTRY Of       G N : VIIT t,f\."1
    NEW YORK, Y .OODl, NEW YORK, U.S.A.



                                                                                                                                    9A R TI: 50, Tr!UNI BAC HAML!;T, TH AN THANli CO "MilNE
    4)Porto "!ciad' .                                                       S)Final d~stin,ti                                       c.AN GlUOC DIS'i'RTCT, l O'.r PROV! JO;
                                                                                                                                    TEL: 84-732 745 6SB
    HO CH. Ml H,\                       rA~l                                 OS ANGElE'.S,. ·sA
    6)::1'rrier                                                             7}Saili g on or ab1>u!
                                                                                                                     • " rrns cl dclwei'f ar, pay ent
    av Am ; a70030.                                                         27-A g-20 6                                F0!3VIET . AM
    i2)Mar!<s aml lll;l'llllilrS or PKG.S                                   11)De,crip•'on of golf-6


                                                                            '.'Jell IU l A PAARS
                                                                              "fl. NO.
                                                                            wor•Ei'L KN. "TOP
                                                                            HTS : Gw .w.onoo
                                                                            CONTENT: 60% COTTON ,<! % P,O VESTER
                                    I
                                    'f'f...,;;OIQU!;:1 lJ!S";:P!,. .i<O~T
                                                                            17TMFAl26'1              U:819347                           1.800                      sm.n             usp1,114.o
                                    \ e<:rtJL-t,r..i:oLri:i~: !.Cl~[J\V\.   17 /FAJlM                ·.50081.93 1                        320                       5$13.78           S$4,409.EO
                                    'u.Hecmo-;,n.Jo .,r.ttr,a,rnn
                                                                            S.TO                                                        2,120                                       US$2S,S.2.3,6
                                    UNITt1)$T•ll>
                                                                            HTS: 6124.30.lOOO
                                                                            CONTENT: 8~~;, P- LYE..'>T'ER, 11%       AADEX
                                                                            17TMIU106 434            450 Dli-Hll81                      1,894                     U5$5. 7             S:$9,602.58
 !IOE •                                                                     S.TOTAL                                                     1,8.94                                        5$9,602.56
                                                                            G.TO Al.                                                    4,014                                       LJS$3-S,J.26.18
1,0.,0;
!'111\"! ~I W• r:J!I\N :
jcu;;r,,,ir~                              ~-a

1
 C.R~5S'i';'O~-tr:;                      KUS

 .<Er:                                   KQ
;M~S,U~(fiV. f/f                          X        1      (NJ


  S'CEt
1
, cot.Oil COOi Ctt<:,'°!l -"'l-Mt   s.   ~       XL _ ~




-,,. GMl:<            mRMA[lQ. , 13!
· io~~iEFJCIAR'( :                                Cf2: CO., L ,D,
- ~Al K JA I :                                    WOORI 13.~N. (GS TOWER SA ' N C"NiER)
• 8!\l' KADD~SS:                                  6F, GS TOWER, SOS, ( ·OKS.' 1·DONG) OMiYEON 0,
                                                  GANGI AM-GU, S:!:OUL, KCil:EA
· ACCOUITT O :                                    10~1-0D 5<11897
•sw,n coo; :
       Case 1:19-cv-07774-MKV Document 49-2
                                       36-1 Filed 11/13/20
                                                  10/13/20 Page 37
                                                                24 of 59
                                                                      29



                                                                                           COMMERCIAL INVOICE
1)Shipper / Exporter                                                                               S)No & date of Invoice
CF2 CO., LTD .                                                                                     CF2-1 6-1-056                                                    8/Sep/ 2016
1404 14FL, MARIO TOWER,                                                                            9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                                     T/T BASE
GURO-GU, SEOUL KOREA                                                                               l0)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO I NC                                                                                          ll )Remarks
237 W 35TH ST. SUITE #701                                                                          * CONSIGNEE      YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                                237 W 35TH ST. SUITE #701
                                                                                                                     NEW YORK, NY 10001, NEW YORK, U.S.A.


3)Notify Party                                                                                     * FREIGHT COLLECT
YOCOINC
237 W 35TH ST. SUITE #701                                                                          * COUNTRY OF ORIGI N : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                                   * MANUFACTURER NAME & ADDRESS :
                                                                                                                    SERINVINA CO., L.T.D
                                                                                                                    9A ROUTE 50, THUAN BAC HAMLET, THUAN THANH COMMUNE
4)Port of load ing                                            5)Final destination                                   CAN GIUOC DISTRICT, LONG AN PROVINCE
                                                                                                                    TEL: 84-732 745 898
HO CHI MINH , VIET NAM                                        LOS ANGELES, USA
6)Carrier                                                     7)Sailing on or about                * ETA:          11/ Sep/ 2016
                                                                                                   * Terms of delivery and payment
BY AIR / BR0382                                               8/Sep/ 2016                            FOB VIET NAM
12)Marks and numbers of PKGS                                  13)Description of goods                     14 )Quantity/ Unit         I       15) Unit price         J 16) Amount

                                                                                                                                                              FOB VIET NAM
                                                              WEARING APPARELS
                                                              ~
                                                              WOMEN'S KNIT TOP
                                                              CONTENT: 89% POLYESTER, 11 % SPANDEX                 HTS : 6114.30-1020
                                                              17TMRB1154T             4500825423                         1,752                         US$2.96              US$5,185.92

                        WAREHOUSE: 238S3PLPORT
                        LOGtSTtCS GRC,,JP 501   s. omm.       TOTAL                                                      1,752                                             US$5,185.92
                        t.AN: CtT'r Ci= INOlJSTRV, CA 91769




NIT:
Mt.ASURE~MENT



/""'8
COtCR CODE COLOR NAME




,r- BANK INFORMATION         *                                                                                       18)Signed by:          CF2 CO ., Ltd

                                                                                                                                         ~~~
- BENEFICIARY :                     CF2 CO., LTD .
- BANK NAM E :                      WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :                    6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                                    GANGNAM-GU, SEOUL, KOREA
                                                                                                                                         N.J .Meong/President
- ACCOUNT NO                        1081-000-641897
- SWIFT CODE :                      HVBKKRSEXXX
                            Case 1:19-cv-07774-MKV Document 49-2
                                                            36-1 Filed 11/13/20
                                                                       10/13/20 Page 38
                                                                                     25 of 59
                                                                                           29
                                                                                               COMMERCIAL INVOICE
l)Shipper / Exporter                                                                                     8)No & date of Invoice
CF2 CO. , LTD.                                                                                           CF2-16-1-057                                                     15/Sep/2016
1404 14FL, MARIO TOWER,                                                                                  9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                                           T/T BASE
GURO-GU, SEOUL KOREA                                                                                     lO)L/C Issuing Bank

2)For account & risk of Messrs.
YOCO INC                                                                                                 ll)Remarks
237 W 35TH ST. SU ITE # 701                                                                              * CONSIGNEE    YOCO INC
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                                    237 W 35TH ST. SUITE # 701
                                                                                                                        NEW YORK, NY 10001, NEW YORK, U.S.A.


3)N otify Party                                                                                          * FREIGHT COLLECT
YOCO INC
237 W 35TH ST. SUITE # 701                                                                               * COUNTRY OF ORIGIN       : VIET NAM
NEW YORK, NY 10001, NEW YORK, U.S.A.
                                                                                                         * MANUFACTURER NAME & ADDRESS:
                                                                                                                        SERINVINA CO., L.T.D
                                                                                                                         9A ROUTE 50, THUAN BAC HAMLET, THUAN THANH COMMUNE
4)Port of loading                                                 5)Final destination                                    CAN GIUOC DISTRICT, LONG AN PROVINCE
                                                                                                                        TEL: 84-732 745 898
HO CHI MINH , VIET NAM                                            LOS ANGELES, USA
6)Carrier                                                         ?)Sailing on or about                  * ETA:          19/Sep/2016
                                                                                                         * Terms of delivery and payment
BY AIR / BR0382                                                   15/Sep/2016                              FOB VIET NAM
12)Marks and numbers of PKGS                                      13)Description of goods                       14)Quantity/Unit           I       15) Unit price        I  16) Amount
                                                                                                                                                                    FOB VIET NAM
                                                                  WEARING APPARELS
DtVISIC;                      A SPROT SPC MKTS
                                                                  STYLE NO.                      P.O #                        O'TY (PCS}                    UNIT PRICE              AMOUNT
                                                                  HTS: 6114.30.1000
OQNO :
                                                                  WOMEN 'S KNIT TOP
                                                                  CONTENT: 88% POLVESTER, 12% SPANDEX
                                                                  17TMRA101464            4500819471                            2,027                        US$9.54             US$19,337.58
                              WA.R EHOUSE: 2359 3P!. PORT
                              LOGISTICS GROUP 501 S. CHERYL
                                                                  17TWRA101464            4500819473                             293                         US$11.21             US$3,284.53
WAREHOUSE.
                              LA~ EOTY    or INOUSTRV. CA 917S9   17TMRA101464            4500819496                            302                          US$9.54              US$2,881.08
                              U ·1r~o STATES
                                                                  17TMRA1464              4500819462                            1,243                        US$9.03             US$11,224.29
                                                                  17TWRA1464              4500819464                             148                         US$10.61             US$1,570.28
                                                                  17TMRA1464              4500819493                             300                         US$9.03              US$2,709.00

SIDE A                                                            17TMRC1464              4500819469                            1,674                        US$10.18            US$17,041.32
                                                                  17TWRC1464              4500819470                              168                        US$11.96             US$2,009.28
PO"l:C :                                                          17TMRC1464              4500823548                              120                        US$10.18             US$1,221.60
?ARE'\JT ,-.,1ATERIAL NO:

                                    ocs                           TOTAL                                                        6,275                                            US$61,278.96
GROSS\!\i ::1GHT .

NET
MEASVR : NMENT                             X     CM


SIDES
co:.OR CODE COLOR NAM E       s M     L XL TTL




*  BANK IN FORMATION              *                                                                                      18)Signed by:
                                                                                                                                                  CF2 CO. , Ltd

                                                                                                                                               ~~~
- BE NEFICIARY :                           CF2 CO., LTD.
- BANK NAME:                               WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :                           6F, GS TOWER, 508, CYEOKSAM-DONG) NONHYEON-RO,
                                                                                                                                               N.J .Me ong/President
                                           GANGNAM-GU, SEOUL, KOREA
- ACCOUN T NO :                             1081-000-641897
- SWIFT CODE :                              HVBKKRSEXXX
                          Case 1:19-cv-07774-MKV Document 49-2
                                                          36-1 Filed 11/13/20
                                                                     10/13/20 Page 39
                                                                                   26 of 59
                                                                                         29
                                                                        COMMERCIAL INVOICE
1)Shipper / Exporter                                                      8)No & date of Invoice
CF2 CO., LTD.                                                              CF2-19-1-005                                       19/Jan/2019
1007 HANWHA BIZ METRO,                                                     9)No & date of L/C
851, GURO-DONG, GURO-GU                                                    T/T 15 DAYS AFTER ARRIVAL
SEOUL, KOREA                                                               10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                   11)Remarks
237 W 35TH ST. SUITE #701                                                   * CONSIGNEE :        YOCO INC
NEW YORK, NY 10001, U.S.A                                                                        237 W 35TH ST. SUITE #701
                                                                                                 NEW YORK, NY 10001, U.S.A
3)Notify Party                                                             * FREIGHT COLLECT
YOCO INC                                                                   * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, U.S.A                                                  * MANUFACTURER NAME & ADDRESS:
                                                                                                 CF TWO GARMENT CO., LTD
                                                                                                 PHUM ANDONG, SANGKAT KORK ROKA, KHAN PREK PNOV,
                                                                                                 PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
PHNOM PENH, CAMBODIA                          NEW YORK, U.S.A.             * ETA NY :            22/Feb/2019
6)Carrier                                     7)Sailing on or about        * Terms of delivery and payment
SONG XANH 09 J02E                             20/Jan/2019                  FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods      14)Quantity/Unit                       15) Unit price                16) Amount


SHIPPING MARK                                 WEARING APPARELS AS PER THE FOLLOWING:                                                    FOB CAMBODIA
(FRONT/BACK)                                  STYLE NO.                           P.O#                Q'TY                         UNIT PRICE      AMOUNT
OSU                                           HTS 6104.63.2011                                       (PCS)
(IN DIA)                                      WOMEN'S KNIT CAPRI
STYLE#:                                       CONTENT : 88% POLYESTER, 12% SPANDEX
PO#:                                          CY504                        CLS117798                 1,536                          US$2.95           $4,531.20
COLOR :                                       CY506                        CLS117800                 1,824                          US$2.95           $5,380.80
QTY:                                          CY604                        CLS117793                 11,712                         US$3.45         $40,406.40
CARTON NO:                                    CY605                        CLS117794                 9,888                          US$3.45         $34,113.60
                                              CY606                        CLS117795                 3,120                          US$3.45         $10,764.00
(BOTH SIDE)                                   CY607                        CLS117796                 11,712                         US$3.45         $40,406.40
STYLE#:

SIZE RANGE:                                   HTS 6109.90.1065
Q'TY:                                         WOMEN'S KNIT TOP
COLOR:                                        CONTENT : 88% POLYESTER, 12% SPANDEX
N.W:                                          CY206                        CLS117787                 2,208                          US$2.25           $4,968.00
G.W:                                          CY304                        CLS117789                 2,832                          US$2.05           $5,805.60
DIMS:

CARTON#:



                                                TOTAL                                                44,832                                        $146,376.00




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897                                                    17)Signed by :
- SWIFT CODE :                HVBKKRSEXXX
                          Case 1:19-cv-07774-MKV Document 49-2
                                                          36-1 Filed 11/13/20
                                                                     10/13/20 Page 40
                                                                                   27 of 59
                                                                                         29
                                                                        COMMERCIAL INVOICE
1)Shipper / Exporter                                                      8)No & date of Invoice
CF2 CO., LTD.                                                             CF2-19-1-006                                       22/Jan/2019
1007 HANWHA BIZ METRO,                                                    9)No & date of L/C
851, GURO-DONG, GURO-GU                                                   T/T 15 DAYS AFTER ARRIVAL
SEOUL, KOREA                                                              10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                  11)Remarks
237 W 35TH ST. SUITE #701                                                  * CONSIGNEE :        YOCO INC
NEW YORK, NY 10001, U.S.A.                                                                      237 W 35TH ST. SUITE #701
                                                                                                NEW YORK, NY 10001, U.S.A.
3)Notify Party                                                            * FREIGHT COLLECT
YOCO INC                                                                  * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, U.S.A.                                                * MANUFACTURER NAME & ADDRESS:
                                                                                                NA JUNG GARMENT CO., LTD
                                                                                                PHOUM TRAPHEANGCHREY, SANKAT KAKAB, KHAN POSENCHEY,
                                                                                                PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
PHNOM PENH AIRPORT, CAMBODIA                  NEW YORK, U.S.A.            * ETA NY : 30-JAN-19
6)Carrier                                     7)Sailing on or about       * Terms of delivery and payment
BY AIR                                        25/Jan/2019                 FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods     14)Quantity/Unit                       15) Unit price                16) Amount


SHIPPING MARK                                 WEARING APPARELS AS PER THE FOLLOWING:                                                   FOB CAMBODIA
(FRONT/BACK)                                  STYLE NO.                          P.O#                Q'TY                         UNIT PRICE      AMOUNT
OSU                                           HTS 6104.63.2011                                      (PCS)
(IN DIA)                                      WOMEN'S KNIT CAPRI
STYLE#:                                       CONTENT : 88% POLYESTER, 12% SPANDEX
PO#:                                          CR6757                         CLS117653               672                           US$3.80           $2,553.60
COLOR :                                       CR6669R2                       CLS117656               768                           US$4.40           $3,379.20
QTY:                                          CR6766                         CLS117657              1,200                          US$3.80           $4,560.00
CARTON NO:                                    CR6767                         CLS117655              1,056                          US$3.80           $4,012.80
                                              CR6761                         CLS117649              1,200                          US$3.80           $4,560.00
(BOTH SIDE)                                   CR6752                         CLS117660              10,416                         US$3.80         $39,580.80
STYLE#:

SIZE RANGE:

Q'TY:

COLOR:

N.W:

G.W:

DIMS:

CARTON#:



                                                TOTAL                                               15,312                                         $58,646.40




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897                                                   17)Signed by :
- SWIFT CODE :                HVBKKRSEXXX
                          Case 1:19-cv-07774-MKV Document 49-2
                                                          36-1 Filed 11/13/20
                                                                     10/13/20 Page 41
                                                                                   28 of 59
                                                                                         29
                                                                        COMMERCIAL INVOICE
1)Shipper / Exporter                                                      8)No & date of Invoice
CF2 CO., LTD.                                                             CF2-19-1-012                                       19/Feb/2019
1007 HANWHA BIZ METRO,                                                    9)No & date of L/C
851, GURO-DONG, GURO-GU                                                   T/T 15 DAYS AFTER ARRIVAL
SEOUL, KOREA                                                              10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                  11)Remarks
237 W 35TH ST. SUITE #701                                                  * CONSIGNEE :        YOCO INC
NEW YORK, NY 10001, U.S.A.                                                                      237 W 35TH ST. SUITE #701
                                                                                                NEW YORK, NY 10001, U.S.A.
3)Notify Party                                                            * FREIGHT COLLECT
YOCO INC                                                                  * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, U.S.A.                                                * MANUFACTURER NAME & ADDRESS:
                                                                                                NA JUNG GARMENT CO., LTD
                                                                                                PHOUM TRAPHEANGCHREY, SANKAT KAKAB, KHAN POSENCHEY,
                                                                                                PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
PHNOM PENH AIRPORT, CAMBODIA                  NEW YORK, U.S.A.            * ETA NY : 27-Feb-2019
6)Carrier                                     7)Sailing on or about       * Terms of delivery and payment
BY AIR                                        24/Feb/2019                 FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods     14)Quantity/Unit                       15) Unit price                16) Amount


SHIPPING MARK                                 WEARING APPARELS AS PER THE FOLLOWING:                                                   FOB CAMBODIA
(FRONT/BACK)                                  STYLE NO.                          P.O#                Q'TY                         UNIT PRICE      AMOUNT
OSU                                           HTS 6104.63.2011                                      (PCS)
(IN DIA)                                      WOMEN'S KNIT CAPRI
STYLE#:                                       CONTENT : 88% POLYESTER, 12% SPANDEX
PO#:                                          CR6754                         CLS117762               192                           US$3.80             $729.60
COLOR :                                       CR6764                         CLS117764              4,704                          US$3.80         $17,875.20
QTY:

CARTON NO:



(BOTH SIDE)

STYLE#:

SIZE RANGE:

Q'TY:

COLOR:

N.W:

G.W:

DIMS:

CARTON#:



                                                TOTAL                                               4,896                                          $18,604.80




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897                                                   17)Signed by :
- SWIFT CODE :                HVBKKRSEXXX
                        Case 1:19-cv-07774-MKV Document 49-2
                                                        36-1 Filed 11/13/20
                                                                   10/13/20 Page 42
                                                                                 29 of 59
                                                                                       29
                                                                        COMMERCIAL INVOICE
1)Shipper / Exporter                                                      8)No & date of Invoice
CF2 CO., LTD.                                                              CF2-19-1-013                                       22/Feb/2019
1007 HANWHA BIZ METRO,                                                     9)No & date of L/C
851, GURO-DONG, GURO-GU                                                    T/T 15 DAYS AFTER ARRIVAL
SEOUL, KOREA                                                               10)L/C Issuing Bank


2)For account & risk of Messrs.
YOCO INC                                                                   11)Remarks
237 W 35TH ST. SUITE #701                                                   * CONSIGNEE :        YOCO INC
NEW YORK, NY 10001, U.S.A                                                                        237 W 35TH ST. SUITE #701
                                                                                                 NEW YORK, NY 10001, U.S.A
3)Notify Party                                                             * FREIGHT COLLECT
YOCO INC                                                                   * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, U.S.A                                                  * MANUFACTURER NAME & ADDRESS:
                                                                                                 CF TWO GARMENT CO., LTD
                                                                                                 PHUM ANDONG, SANGKAT KORK ROKA, KHAN PREK PNOV,
                                                                                                 PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
PHNOM PENH AIRPORT, CAMBODIA                  NEW YORK, U.S.A.             * ETA NY :            27/Feb/2019
6)Carrier                                     7)Sailing on or about        * Terms of delivery and payment
AIR                                           23/Feb/2019                  FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods      14)Quantity/Unit                       15) Unit price                16) Amount


SHIPPING MARK                                 WEARING APPARELS AS PER THE FOLLOWING:                                                    FOB CAMBODIA
(FRONT/BACK)                                  STYLE NO.                           P.O#                Q'TY                         UNIT PRICE      AMOUNT
OSU                                           HTS 6104.63.2011                                       (PCS)
(IN DIA)                                      WOMEN'S KNIT CAPRI
STYLE#:                                       CONTENT : 88% POLYESTER, 12% SPANDEX
PO#:                                          CY506                        CLS117800                  528                           US$2.95           $1,557.60
COLOR :                                       CY505                        CLS117799                 1,392                          US$2.95           $4,106.40
QTY:                                          CY507                        CLS117801                  528                           US$2.95           $1,557.60
CARTON NO:



(BOTH SIDE)                                   WOMEN'S KNIT TOP
STYLE#:                                       CONTENT : 88% POLYESTER, 12% SPANDEX
SIZE RANGE:                                   CY305                        CLS117790                  384                           US$2.05             $787.20
Q'TY:                                         CY104                        CLS117824                 9,072                          US$3.85         $34,927.20
COLOR:

N.W:

G.W:

DIMS:

CARTON#:




                                                TOTAL                                                11,904                                         $42,936.00




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897                                                    17)Signed by :
- SWIFT CODE :                HVBKKRSEXXX
Case
Case1:19-cv-07774-MKV
     1:19-cv-07774-MKV Document
                       Document49-2
                                36-2 Filed
                                     Filed11/13/20
                                           10/13/20 Page
                                                    Page43
                                                         1 of
                                                            of15
                                                               59




                    EXHIBIT B
     Case
     Case1:19-cv-07774-MKV
          1:19-cv-07774-MKV Document
                            Document49-2
                                     36-2 Filed
                                          Filed11/13/20
                                                10/13/20 Page
                                                         Page44
                                                              2 of
                                                                 of15
                                                                    59




 Invoice#         Invoice amount           Balance
CF2-15-1-036               $300,777.60       $300,777.60
CF2-15-3-014                $17,510.40        $17,510.40
CF2-15-1-037               $308,620.80       $308,620.80
CF2-16-1-002                $10,991.70        $10,991.70
CF2-16-1-002-1                  $17.70            $17.70
CF2-16-1-004                 $2,097.60         $2,097.60
CF2-16-1-013                $69,360.00        $69,360.00
CF2-16-1-030               $187,185.00       $187,185.00
CF2-16-1-048                 $2,187.44         $2,187.44
CF2-19-1-004               $188,784.00       $162,702.40
CF2-19-1-008               $192,746.40       $192,746.40
CF2-19-1-009               $110,197.20       $110,197.20
CF2-19-1-010               $262,108.80       $262,108.80
  Total               $1,652,584.64      $1,626,503.04

MAX SPORTS
                            Case
                            Case1:19-cv-07774-MKV
                                 1:19-cv-07774-MKV Document
                                                   Document49-2
                                                            36-2 Filed
                                                                 Filed11/13/20
                                                                       10/13/20 Page
                                                                                Page45
                                                                                     3 of
                                                                                        of15
                                                                                           59

                                                                      COMMERCIAL INVOICE
1)Shipper / Exporter                                                        8)No & date of Invoice
CF2 CO., LTD.                                                                CF2-15-1-036                                       DEC. 14, 2015
1404 14FL, MARIO TOWER,                                                     9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                              T/T BASE
GURO-GU, SEOUL KOREA                                                        10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                  11)Remarks
237 W 35TH ST. SUITE #701                                                    * CONSIGNEE :        MAX SPORTS ENTERPRISE INC.  
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                              237 W 35TH ST. SUITE #701
                                                                                                  NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party
1) MAX SPORTS ENTERPRISE INC.                                               * FREIGHT COLLECT
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                        * COUNTRY OF ORIGIN : VIETNAM
2) ONE STEP UP, LTD.
1412 BROADWAY, 3RD FLOOR                                                    * MANUFACTURER NAME & ADDRESS:
NEW YORK, NY 10018 USA                                                                            BUM JIN VINA CO., LTD.
4)Port of loading                             5)Final destination                                 B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
HOCHIMINH, VIETNAM                            NEW YORK, U.S.A.                                    BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
6)Carrier                                     7)Sailing on or about
EVER LYRIC 0005W                              DEC. 14, 2015                 * ETA :               JAN. 11, 2016
12)Marks and numbers of PKGS                  13)Description of goods       14)Quantity/Unit                          15) Unit price                16) Amount


(FRONT/BACK)                                  WEARING APPARELS                                                                                   FOB VIETNAM
OSU                                               STYLE NO.                 P.O#                         Q'TY                     UNIT PRICE              AMOUNT
(IN DIA)                                      HTS 6104.63.2011                                          (PCS)
STYLE#:                                       WOMEN'S KNIT CAPRI
PO#:                                          CONTENT : 88% POLYESTER, 12% SPANDEX
QTY:                                               CR6203R                CLS113309                     22,992                         US$3.80          US$87,369.60
CARTON NO:                                         CR6203X                CLS113325                     2,736                          US$4.60          US$12,585.60
MADE IN VIETNAM                                     CR6218                CLS113313                     16,080                         US$3.80          US$61,104.00
                                                    CR6221                CLS113314                     16,368                         US$3.80          US$62,198.40
(BOTH SIDE)                                         CR6222                CLS113315                     20,400                         US$3.80          US$77,520.00
STYLE#:                                             TOTAL                                              78,576                                          US$300,777.60
SIZE RANGE:
Q'TY:
COLOR:
N.W:
G.W:
DIMS:
CARTON#:




※ BANK INFORMATION ※                                                                                 17)Signed by :
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX
                           Case
                           Case1:19-cv-07774-MKV
                                1:19-cv-07774-MKV Document
                                                  Document49-2
                                                           36-2 Filed
                                                                Filed11/13/20
                                                                      10/13/20 Page
                                                                               Page46
                                                                                    4 of
                                                                                       of15
                                                                                          59

                                                                            COMMERCIAL INVOICE
1)Shipper / Exporter                                                                  8)No & date of Invoice
CF2 CO., LTD.                                                                         CF2-15-3-014-1/2/3/4/5/6/7/8                      DEC. 21, 2015
1404 14FL, MARIO TOWER,                                                               9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                        T/T BASE
GURO-GU, SEOUL S. KOREA                                                               10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                            11)Remarks
237 W 35TH ST. SUITE #701                                                             * CONSIGNEE :         MAX SPORTS ENTERPRISE INC.  
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                        237 W 35TH ST. SUITE #701
                                                                                                            NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party
1) MAX SPORTS ENTERPRISE INC.                                                         * FREIGHT COLLECT
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                  * COUNTRY OF ORIGIN : CAMBODIA
2) ONE STEP UP, LTD.
1412 BROADWAY, 3RD FLOOR                                                              * MANUFACTURER NAME & ADDRESS:
NEW YORK, NY 10018 USA                                                                                      KIE & KIE WORLD CO., LTD.
4)Port of loading                                 5)Final destination                                       CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,
SIHANOUK VILLE, CAMBODIA                          CANADA                                                    KHAN DANGKOR, PHNOM PENH, CAMBODIA
6)Carrier                                         7)Sailing on or about
SINAR BINTAN 457S                                 DEC. 20, 2015
12)Marks and numbers of PKGS                      13)Description of goods             14)Quantity/Unit                       15) Unit price                16) Amount


(SHIPPING MARK)                                   WEARING APPARELS                                                                                      FOB CAMBODIA
FROM : ONE STEP UP LTD.                           CANADA PO#              STYLE NO.        USA P.O#              Q'TY                     UNIT PRICE             AMOUNT
1412 BROADWAY, NEW YORK,                          HTS 6104.63.2011                                               (PCS)
NY 10018, USA                                     LADIES 88% POLYESTER, 12% SPANDEX KNITTED PANT
TEL:212-398-1110                                  10 330336               CR6205          CLS113422              1,056                        US$3.80           US$4,012.80
PO# :                                             10 330342               CR6205          CLS113422              1,056                        US$3.80           US$4,012.80
DEPT# :                                           11 330347               CR6205          CLS113422              1,056                        US$3.80           US$4,012.80
VENDOR STYLE# :                                   11 330357               CR6205          CLS113422              1,056                        US$3.80           US$4,012.80
SZ/SZ RATION :                                    12 330339               CR6205          CLS113422                  96                       US$3.80            US$364.80
STORE READY :                                     12 330346               CR6205          CLS113422                  96                       US$3.80            US$364.80
PRETICKETED :                                     12 330355               CR6205          CLS113422                  96                       US$3.80            US$364.80
                                                  12 330360               CR6205          CLS113422                  96                       US$3.80            US$364.80
TO : WINNERS MERCHANTS                            TOTAL                                                          4,608                                         US$17,510.40
INTERNATIONAL WEST DRIVE
DISTRIBUTION CENTER
PO PREFIX 10,55 WEST DRIVE
#891, BRAMPTON ONTARIO,
CANADA, L6T 4A1
COLOR :
TOTAL UNITS :
CARTON# :
MADE IN CAMBODIA




※ BANK INFORMATION ※
- BENEFICIARY :                   CF2 CO., LTD.                                                             17)Signed by :
- BANK NAME :                     WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :                  6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                                  GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                    1081-000-641897
- SWIFT CODE :                    HVBKKRSEXXX
                           Case
                           Case1:19-cv-07774-MKV
                                1:19-cv-07774-MKV Document
                                                  Document49-2
                                                           36-2 Filed
                                                                Filed11/13/20
                                                                      10/13/20 Page
                                                                               Page47
                                                                                    5 of
                                                                                       of15
                                                                                          59

                                                                            COMMERCIAL INVOICE
1)Shipper / Exporter                                                               8)No & date of Invoice
CF2 CO., LTD.                                                                       CF2-15-1-037                                       DEC. 27, 2015
1404 14FL, MARIO TOWER,                                                            9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                     T/T BASE
GURO-GU, SEOUL S. KOREA                                                            10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                         11)Remarks
237 W 35TH ST. SUITE #701                                                           * CONSIGNEE :          MAX SPORTS ENTERPRISE INC.  
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                       237 W 35TH ST. SUITE #701
                                                                                                           NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party
1) MAX SPORTS ENTERPRISE INC.                                                      * FREIGHT COLLECT
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                               * COUNTRY OF ORIGIN : CAMBODIA
2) ONE STEP UP, LTD.
1412 BROADWAY, 3RD FLOOR                                                           * MANUFACTURER NAME & ADDRESS:
NEW YORK, NY 10018 USA                                                                                     KIE & KIE WORLD CO., LTD.
4)Port of loading                                 5)Final destination                                      CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,
SIHANOUK VILLE, CAMBODIA                          NEW YORK, U.S.A.                                         KHAN DANGKOR, PHNOM PENH, CAMBODIA
6)Carrier                                         7)Sailing on or about
HANGZHOU BAY BRIDGE V.0016W                       DEC. 27, 2015                    * ETA :                 JAN. 27, 2016
12)Marks and numbers of PKGS                      13)Description of goods          14)Quantity/Unit                        15) Unit price                 16) Amount


(FRONT/BACK)                                      WEARING APPARELS                                                                                     FOB CAMBODIA
OSU                                                    STYLE NO.                   P.O#                         Q'TY                     UNIT PRICE             AMOUNT
(IN DIA)                                          HTS: 6104.63.2011                                             (PCS)
STYLE#:                                           WOMEN'S KNIT CAPRI
PO#:                                              CONTENT : 88% POLYESTER, 12% SPANDEX
QTY:                                                    CR6205                   CLS113274                     81,216                       US$3.80           US$308,620.80
CARTON NO:                                               TOTAL                                                 81,216                                         US$308,620.80
MADE IN CAMBODIA


(BOTH SIDE)
STYLE#:
SIZE RANGE:
Q'TY:
COLOR:
N.W:
G.W:
DIMS:
CARTON#:




※ BANK INFORMATION ※                                                                      17)Signed by :
- BENEFICIARY :                   CF2 CO., LTD.
- BANK NAME :                     WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :                  6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                                  GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                    1081-000-641897
- SWIFT CODE :                    HVBKKRSEXXX
                            Case
                            Case1:19-cv-07774-MKV
                                 1:19-cv-07774-MKV Document
                                                   Document49-2
                                                            36-2 Filed
                                                                 Filed11/13/20
                                                                       10/13/20 Page
                                                                                Page48
                                                                                     6 of
                                                                                        of15
                                                                                           59

                                                                 COMMERCIAL INVOICE
1)Shipper / Exporter                                                            8)No & date of Invoice
KIE & KIE WORLD CO., LTD                                                        CF2-16-1-002                                        FEB. 12, 2016
CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,                                          9)No & date of L/C
KHAN POSENCHEY, PHNOM PENH, CAMBODIA                                            T/T BASE
TEL: 855-23 890 370                                                             10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                      11)Remarks
237 W 35TH ST. SUITE #701                                                       * CONSIGNEE :         MAX SPORTS ENTERPRISE INC.  
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                  237 W 35TH ST. SUITE #701
                                                                                                      NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party                                                                  * FREIGHT COLLECT
MAX SPORTS ENTERPRISE INC.                                                      * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                            * MANUFACTURER NAME & ADDRESS:
                                                                                                      KIE & KIE WORLD CO., LTD
                                                                                                      CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,
                                                                                                      KHAN POSENCHEY, PHNOM PENH, CAMBODIA
4)Port of loading                      5)Final destination
PHNOM PENH INT'L AIRPORT, CAMBODIA     NEW YORK, U.S.A.                         * ETA :               FEB. 16, 2016
6)Carrier                              7)Sailing on or about                    * Terms of delivery and payment
AIR                                    FEB. 12, 2016                            FOB CAMBODIA
12)Marks and numbers of PKGS           13)Description of goods                  14)Quantity/Unit                           15) Unit price             16) Amount


SHIPPING MARK                          WEARING APPARELS
                                            STYLE NO.              COLOR                  P.O#                    Q'TY                 UNIT PRICE         AMOUNT
Ship To:                               HTS 6114.30.1020                                                         (PCS)
DC Address:                            WOMEN'S KNIT TOP
PO #:                                  CONTENT : 92% POLYESTER, 8% SPANDEX
Style:
Dept:                                       XT15-110T          BLACK/CHARCOAL       0006095180                        94                    US$8.85           US$831.90
Store#/Alpha Code:                          XT15-110T          BLACK/CHARCOAL       0006095179                  1,148                       US$8.85        US$10,159.80
Vendor:                                       TOTAL                                                             1,242                                      US$10,991.70
Carton No:       OF
Made In CAMBODIA                       * HANGER PACKING


(SIDE)
PO:
Style:
Color:
Size/Qty: ASSORTED /
DC Name:
N.W. :
G.W. :
Measurement:




                                                                                17)Signed by :
                            Case
                            Case1:19-cv-07774-MKV
                                 1:19-cv-07774-MKV Document
                                                   Document49-2
                                                            36-2 Filed
                                                                 Filed11/13/20
                                                                       10/13/20 Page
                                                                                Page49
                                                                                     7 of
                                                                                        of15
                                                                                           59

                                                                 COMMERCIAL INVOICE
1)Shipper / Exporter                                                         8)No & date of Invoice
KIE & KIE WORLD CO., LTD                                                     CF2-16-1-002-1                                    FEB. 12, 2017
CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,                                       9)No & date of L/C
KHAN POSENCHEY, PHNOM PENH, CAMBODIA                                         T/T BASE
TEL: 855-23 890 370                                                          10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                   11)Remarks
237 W 35TH ST. SUITE #701                                                    * CONSIGNEE :         MAX SPORTS ENTERPRISE INC.  
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                               237 W 35TH ST. SUITE #701
                                                                                                   NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party                                                               * FREIGHT COLLECT
MAX SPORTS ENTERPRISE INC.                                                   * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                         * MANUFACTURER NAME & ADDRESS:
                                                                                                   KIE & KIE WORLD CO., LTD
                                                                                                   CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,
                                                                                                   KHAN POSENCHEY, PHNOM PENH, CAMBODIA
4)Port of loading                      5)Final destination
PHNOM PENH INT'L AIRPORT, CAMBODIA     NEW YORK, U.S.A.                      * ETA : FEB. 16, 2016
6)Carrier                              7)Sailing on or about                 * Terms of delivery and payment
KAS #00006330440                       JAN. 13, 2016                         FOB CAMBODIA
12)Marks and numbers of PKGS           13)Description of goods               14)Quantity/Unit                         15) Unit price             16) Amount


SHIPPING MARK                          WEARING APPARELS
                                            STYLE NO.             COLOR             P.O#                       Q'TY               UNIT PRICE         AMOUNT
Ship To:                               HTS 6114.30.1020                                                     (PCS)
DC Address:                            WOMEN'S KNIT TOP
PO #:                                  CONTENT : 92% POLYESTER, 8% SPANDEX
Style:
Dept:                                       XT15-110T             BLACK          0006161850                      1                     US$8.85                US$8.85
Store#/Alpha Code:                          XT15-110T            CHARCOAL        0006161850                      1                     US$8.85                US$8.85
Vendor:                                       TOTAL                                                              2                                        US$17.70
Carton No:       OF
Made In CAMBODIA                       * HANGER PACKING


(SIDE)
PO:
Style:
Color:
Size/Qty: ASSORTED /
DC Name:
N.W. :
G.W. :
Measurement:




                                                                             17)Signed by :
                            Case
                            Case1:19-cv-07774-MKV
                                 1:19-cv-07774-MKV Document
                                                   Document49-2
                                                            36-2 Filed
                                                                 Filed11/13/20
                                                                       10/13/20 Page
                                                                                Page50
                                                                                     8 of
                                                                                        of15
                                                                                           59

                                                                      COMMERCIAL INVOICE
1)Shipper / Exporter                                                         8)No & date of Invoice
CF2 CO., LTD.                                                                CF2-15-6-004                                        MAR. 03, 2016
1404 14FL, MARIO TOWER,                                                      9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                               T/T BASE
GURO-GU, SEOUL KOREA                                                         10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                   11)Remarks
237 W 35TH ST. SUITE #701                                                    * CONSIGNEE :         MAX SPORTS ENTERPRISE INC.  
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                               237 W 35TH ST. SUITE #701
                                                                                                   NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party
1) MAX SPORTS ENTERPRISE INC.                                                * FREIGHT COLLECT
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                         * COUNTRY OF ORIGIN : VIETNAM
2) ONE STEP UP, LTD.
1412 BROADWAY, 3RD FLOOR                                                     * MANUFACTURER NAME & ADDRESS:
NEW YORK, NY 10018 USA                                                                             BUM JIN VINA CO., LTD.
4)Port of loading                             5)Final destination                                  B28/I-B29/I, 2B STREET, VINH LOC INDUSTRIAL PARK,
HOCHIMINH, VIETNAM                            NEW YORK, U.S.A.                                     BINH CHANH DISTRICT, HOCHIMINH CITY, VIETNAM
6)Carrier                                     7)Sailing on or about
BUFFALO HUNTER 4W                             MAR. 03, 2016                  * ETA :               MAR. 31, 2016
12)Marks and numbers of PKGS                  13)Description of goods        14)Quantity/Unit                          15) Unit price                16) Amount


(FRONT/BACK)                                  WEARING APPARELS                                                                                    FOB VIETNAM
OSU                                               STYLE NO.                  P.O#                         Q'TY                     UNIT PRICE              AMOUNT
(IN DIA)                                      HTS 6104.63.2011                                           (PCS)
STYLE#:                                       WOMEN'S KNIT CAPRI
PO#:                                          CONTENT : 88% POLYESTER, 12% SPANDEX
QTY:                                                ST6222                 YC120715                       288                           US$3.80          US$1,094.40
CARTON NO:                                          ST6218                 YC120715                       264                           US$3.80          US$1,003.20
MADE IN VIETNAM                                     TOTAL                                                 552                                            US$2,097.60


(BOTH SIDE)
STYLE#:
SIZE RANGE:
Q'TY:
COLOR:
N.W:
G.W:
DIMS:
CARTON#:




※ BANK INFORMATION ※                                                                                  17)Signed by :
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX
                            Case
                            Case1:19-cv-07774-MKV
                                 1:19-cv-07774-MKV Document
                                                   Document49-2
                                                            36-2 Filed
                                                                 Filed11/13/20
                                                                       10/13/20 Page
                                                                                Page51
                                                                                     9 of
                                                                                        of15
                                                                                           59

                                                                        COMMERCIAL INVOICE
1)Shipper / Exporter                                                            8)No & date of Invoice
KIE & KIE WORLD CO., LTD                                                          CF2-16-1-013                                    19/Jun/2016
CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,                                            9)No & date of L/C
KHAN DANGKOR, PHNOM PENH, CAMBODIA                                                T/T BASE
TEL: 855-23 890 370                                                               10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                        11)Remarks
237 W 35TH ST. SUITE #701                                                            * CONSIGNEE :      MAX SPORTS ENTERPRISE INC.  
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                    237 W 35TH ST. SUITE #701
                                                                                                        NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party                                                                    * FREIGHT COLLECT
MAX SPORTS ENTERPRISE INC.                                                        * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                              * MANUFACTURER NAME & ADDRESS:
                                                                                                        KIE & KIE WORLD CO., LTD
                                                                                                        CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,
                                                                                                        KHAN DANGKOR, PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
SIHANOUK VILLE, CAMBODIA                      NEW YORK, U.S.A.                    * ETA :               18/Jul/2016
6)Carrier                                     7)Sailing on or about               * Terms of delivery and payment
SINAR BINTAN V.483E                           19/Jun/2016                         FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods             14)Quantity/Unit                       15) Unit price              16) Amount


SHIPPING MARK                                 WEARING APPARELS                                                                                  FOB CAMBODIA
(FRONT/BACK)                                      STYLE NO.                                 P.O#              Q'TY                   UNIT PRICE           AMOUNT
OSU                                           HTS 6104.63.2011                                               (PCS)
(IN DIA)                                      WOMEN'S KNIT CAPRI
STYLE#:                                       CONTENT : 88% POLYESTER, 12% SPANDEX
PO#:                                                CR6230                              CLS113675            6,120                        US$5.00         US$30,600.00
COLOR :                                             CR6240                              CLS113676            5,304                        US$5.00         US$26,520.00
QTY:                                                CR6241                              CLS113677            2,448                        US$5.00         US$12,240.00
CARTON NO:                                           TOTAL                                                  13,872                                        US$69,360.00
MADE IN CAMBODIA


(BOTH SIDE)
STYLE#:
SIZE RANGE:
Q'TY:
COLOR:
N.W:
G.W:
DIMS:
CARTON#:




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.                                                             17)Signed by :
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX
                            Case 1:19-cv-07774-MKV Document 49-2
                                                            36-2 Filed 11/13/20
                                                                       10/13/20 Page 52
                                                                                     10 of 59
                                                                                           15
                                                                        COMMERCIAL INVOICE
1)Shipper / Exporter                                                            8)No & date of Invoice
CF2 CO., LTD.                                                                      CF2-16-1-030                                    24/Jul/2016
1404 14FL, MARIO TOWER,                                                            9)No & date of L/C
DIGITALRO-30ROAD 28, GURO-DONG                                                     T/T BASE
GURO-GU, SEOUL KOREA                                                               10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                         11)Remarks
237 W 35TH ST. SUITE #701                                                            * CONSIGNEE :       MAX SPORTS ENTERPRISE INC.
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                     237 W 35TH ST. SUITE #701
                                                                                                         NEW YORK, NY 10001, NEW YORK, U.S.A.
3)Notify Party                                                                     * FREIGHT COLLECT
MAX SPORTS ENTERPRISE INC.                                                         * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, NEW YORK, U.S.A.                                               * MANUFACTURER NAME & ADDRESS:
                                                                                                         KIE & KIE WORLD CO., LTD
                                                                                                         CHAMKAR OVLEUK VILLAGE, SANGKAT KAKAB,
                                                                                                         KHAN DANGKOR, PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
SIHANOUK VILLE, CAMBODIA                      NEW YORK, U.S.A.                     * ETA :               22/Aug/2016
6)Carrier                                     7)Sailing on or about                * Terms of delivery and payment
KOTA RAKYAK V.RYT594                          24/Jul/2016                          FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods              14)Quantity/Unit                       15) Unit price              16) Amount


SHIPPING MARK                                 WEARING APPARELS                                                                                   FOB CAMBODIA
(FRONT/BACK)                                        STYLE NO.                                P.O#             Q'TY                    UNIT PRICE          AMOUNT
OSU                                           HTS 6104.63.2011                                                (PCS)
(IN DIA)                                      WOMEN'S KNIT LEGGINGS & CAPRI
STYLE#:                                       CONTENT : 88% POLYESTER, 12% SPANDEX
PO#:                                                 CL2901                             CLS113661             3,600                        US$2.60          US$9,360.00
COLOR :                                              CL2904                             CLS113661              180                         US$2.60              US$468.00
QTY:                                                 CL2905                             CLS113661              144                         US$2.60              US$374.40
CARTON NO:                                           CL2906                             CLS113661             7,200                        US$2.60         US$18,720.00
MADE IN CAMBODIA                                     CL2909                             CLS113661            16,200                        US$2.60         US$42,120.00
                                                     CL2912                             CLS113661             6,084                        US$2.60         US$15,818.40
(BOTH SIDE)                                          CL2914                             CLS113661             7,200                        US$2.60         US$18,720.00
STYLE#:                                              CL2915                             CLS113661             7,200                        US$2.60         US$18,720.00
SIZE RANGE:                                          CL2916                             CLS113661             4,800                        US$2.60         US$12,480.00
Q'TY:                                               CL2903X                             CLS113661              180                         US$2.85              US$513.00
COLOR:                                              CL2910X                             CLS113661             7,200                        US$2.85         US$20,520.00
N.W:                                                 CL2902                             CLS113661             1,200                        US$2.60          US$3,120.00
G.W:                                                 CL2909                             CLS113661             4,512                        US$2.60         US$11,731.20
DIMS:                                                CL3902                             CLS113893             1,200                        US$2.90          US$3,480.00
CARTON#:                                             CL3908                             CLS113893             1,200                        US$2.90          US$3,480.00
                                                    CL3907X                             CLS113894             1,200                        US$3.15          US$3,780.00
                                                    CL3908X                             CLS113894             1,200                        US$3.15          US$3,780.00
                                                     TOTAL                                                   70,500                                       US$187,185.00




※ BANK INFORMATION ※
- BENEFICIARY :                   CF2 CO., LTD.                                                          17)Signed by :
- BANK NAME :                     WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :                  6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                                  GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                    1081-000-641897
- SWIFT CODE :                    HVBKKRSEXXX
                                Case 1:19-cv-07774-MKV Document 49-2
                                                                36-2 Filed 11/13/20
                                                                           10/13/20 Page 53
                                                                                         11 of 59
                                                                                               15
                                                                                                  COM MERCIAL INVOICE
l )Shi pper / Export er                                                                                 8)No & date of Invoice
CF2 CO ., LTD.                                                                                          CF2-16-1-048                                                  12/Aug/2016
14O414FL, MARIO TOWER,                                                                                  9)No & date of L/ C
DIGITALRO -30ROAD 28, GU RO -DONG                                                                       T/T BASE
GURO -GU, SEOUL KOREA                                                                                   l0)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE I NC.                                                                             ll)Remarks
237 W 35TH ST. SUITE # 701                                                                              * CONSIGNEE     MAX SPORTS ENTERPRISE INC.
NEW YORK, NY 10001, NEW YORK, U.S.A.                                                                                    237 W 35TH ST. SUITE #701
                                                                                                                        NEW YORK, NY 10001, NEW YORK, U.S.A.


3)N otify Party                                                                                         * FREIGHT COLLECT
MAX SPORTS ENTERPRI SE I NC.
237 W 35TH ST . SUITE # 701                                                                             * COUNTRY OF ORIGIN       : VIET NAM
NEW YORK, NY 10001 , NEW YORK, U.S.A.
                                                                                                        * MANUFACTURER NAME & ADDRESS:
                                                                                                                        SERINVINA CO ., L.T.D
                                                                                                                        9A ROUTE SO, THUAN BAC HAMLET, THUAN THANH COMMUNE
4)Port of loading                                                    S)Final destination                                CAN GIUOC DISTRICT, LONG AN PROVINCE
                                                                                                                        TEL: 84-732 745 898
HO CH I MINH , VIET NAM                                              LA, U.S.A.
6)Carrie r                                                           ?)Sailing on or about              * ETA NY:       13/ Aug/2016
                                                                                                        * Terms of delivery and payment
AIR / CX764                                                          12/Aug/ 2016                         FOB VIET NAM
12)Marks and num bers of PKGS                                        13)Description of goods                   14)Quantity/Unit         I       15) Unit price        I   16) Amount
                                                                                                                                                                 FOB VIET NAM
                          MAI   MAR'! G                              WEARING APPARELS
OIVISIQI\; :                    AKSPROT SPC MXTS                     STYLE NO.                                            O'TY (PCS)                     UNIT PRICE
SEASO ':                        SA LL201 6                           HTS: 6114.30.1020
PO    10:                                                            WOMEN 'S KNIT TOP
ITE M·                                                               CONTENT: 89% POLYESTER, 11 % SPANDEX
PARE T MATE Rl~l ~0                                                  17TMRB1154T           4500819432                         552                         US$2.96               US$1,633.92

                                WARE.HO USE: 2385 3Pl DORT
                                                                     17TMRB1154T           4500819449                         187                         US$2.96               US$553.52
                                LOG ISTICS GROUP 501 S. CHERYL
WAREHOU SE:
                                LA "E CITYOF I ·o u STRV,CA91 71l9
                                U 'ITEO STATES

MAOE IN VIETNAM
                                                                     TOTAL                                                    739                                               US$2, 187.44
CARTO N NUMSER



SIOE A

COU 'TRY:                       U 'ITEO STATES

PO     O:

PARENT MATER IA L 'iO •

Q A       TITY :                     PCS

GROSS W'E IGHT:                     ~ GS

NET:                                KGS

MEASURE NM Ef-< T                             X      CM


\SIDES
COLOR CODE COLOR N AME          s   M        x,_ m




*  BANK I NFO RMATION                *                                                                                  18)Signed by:           CF2 CO. , Ltd

                                                                                                                                            ~~         ~
- BENEFICIARY :                               CF2 CO ., LTD.
- BAN K NAME :                                WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :                              6F, GS TOWER, 508, (YEOKSAM -DONG) NONHYEON-RO,                                               N.J .Meong/President
                                              GANG NAM-GU, SEOUL, KOREA
- ACCOU NT NO :                               1081-000-641897
- SWIFT CODE :                                HVBKKRSEXXX
                       Case 1:19-cv-07774-MKV Document 49-2
                                                       36-2 Filed 11/13/20
                                                                  10/13/20 Page 54
                                                                                12 of 59
                                                                                      15
                                                                      COMMERCIAL INVOICE
1)Shipper / Exporter                                                    8)No & date of Invoice
CF2 CO., LTD.                                                            CF2-19-1-004                                     15/Jan/2019
1007 HANWHA BIZ METRO,                                                   9)No & date of L/C
851, GURO-DONG, GURO-GU                                                  T/T 15 DAYS AFTER ARRIVAL
SEOUL, KOREA                                                             10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                               11)Remarks
237 W 35TH ST. SUITE #701                                                * CONSIGNEE :         MAX SPORTS ENTERPRISE INC.
NEW YORK, NY 10001, U.S.A.                                                                     237 W 35TH ST. SUITE #701
                                                                                               NEW YORK, NY 10001, U.S.A.
3)Notify Party                                                           * FREIGHT COLLECT
MAX SPORTS ENTERPRISE INC.                                               * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, U.S.A.                                               * MANUFACTURER NAME & ADDRESS:
                                                                                               NA JUNG GARMENT CO., LTD
                                                                                               PHOUM TRAPHEANGCHREY, SANKAT KAKAB, KHAN POSENCHEY,
                                                                                               PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
PHNOM PENH, CAMBODIA                          NEW YORK, U.S.A.           * ETA NY :            22/Feb/2019
6)Carrier                                     7)Sailing on or about      * Terms of delivery and payment
SONG XANH 09 J02E                             20/Jan/2019                FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods    14)Quantity/Unit                        15) Unit price           16) Amount


SHIPPING MARK                                 WEARING APPARELS AS PER THE FOLLOWING:

(FRONT/BACK)

OSU                                                                                                                                 FOB CAMBODIA

(IN DIA)                                       STYLE NO.                        P.O#                      Q'TY               UNIT PRICE       AMOUNT

STYLE#:                                       HTS 6104.63.2011                                          (PCS)

PO#:                                          WOMEN'S KNIT CAPRI
COLOR :                                       CONTENT : 88% POLYESTER, 12% SPANDEX
QTY:                                          CR6471R                       CLS117652                  10,800                 US$3.80          $41,040.00
CARTON NO:                                    CR6766                        CLS117657                   9,360                 US$3.80          $35,568.00
                                              CR6756                        CLS117659                  10,656                 US$3.80          $40,492.80
(BOTH SIDE)                                   CR6762                        CLS117654                  10,416                 US$3.80          $39,580.80
STYLE#:                                       CR6752                        CLS117660                   8,448                 US$3.80          $32,102.40
SIZE RANGE:
Q'TY:
COLOR:
N.W:
G.W:                                            TOTAL                                                  49,680                                 $188,784.00
DIMS:
CARTON#:




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX


                                                                                               17)Signed by :
           Case 1:19-cv-07774-MKV Document 49-2
                                           36-2 Filed 11/13/20
                                                      10/13/20 Page 55
                                                                    13 of 59
                                                                          15
                                                                        COMMERCIAL INVOICE
1)Shipper / Exporter                                                      8)No & date of Invoice
CF2 CO., LTD.                                                              CF2-19-1-008                                       26/Jan/2019
1007 HANWHA BIZ METRO,                                                     9)No & date of L/C
851, GURO-DONG, GURO-GU                                                    T/T 15 DAYS AFTER ARRIVAL
SEOUL, KOREA                                                               10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                 11)Remarks
237 W 35TH ST. SUITE #701                                                   * CONSIGNEE :        MAX SPORTS ENTERPRISE INC.
NEW YORK, NY 10001,NEW YORK, U.S.A.                                                              237 W 35TH ST. SUITE #701
                                                                                                 NEW YORK, NY 10001,NEW YORK, U.S.A.
3)Notify Party                                                             * FREIGHT COLLECT
MAX SPORTS ENTERPRISE INC.                                                 * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001,NEW YORK, U.S.A.                                        * MANUFACTURER NAME & ADDRESS:
                                                                                                 CF TWO GARMENT CO., LTD
                                                                                                 PHUM ANDONG, SANGKAT KORK ROKA, KHAN PREK PNOV,
                                                                                                 PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
PHNOM PENH, CAMBODIA                          NEW YORK, U.S.A.             * ETA NY :            1/Mar/2019
6)Carrier                                     7)Sailing on or about        * Terms of delivery and payment
NEWPORT CYPRESS 36 V.050E                     29/Jan/2019                  FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods      14)Quantity/Unit                       15) Unit price                16) Amount


SHIPPING MARK                                 WEARING APPARELS AS PER THE FOLLOWING:                                                    FOB CAMBODIA
(FRONT/BACK)                                  STYLE NO.                           P.O#                Q'TY                         UNIT PRICE      AMOUNT
OSU                                           HTS 6104.63.2011                                       (PCS)
(IN DIA)                                      WOMEN'S KNIT CAPRI
STYLE#:                                       CONTENT : 88% POLYESTER, 12% SPANDEX
PO#:                                          CY504                        CLS117798                 5,664                          US$2.95          $16,708.80
COLOR :                                       CY506                        CLS117800                 2,976                          US$2.95           $8,779.20
QTY:                                          CY604                        CLS117793                  288                           US$3.45             $993.60
CARTON NO:                                    CY605                        CLS117794                 1,680                          US$3.45           $5,796.00
                                              CY606                        CLS117795                 7,584                          US$3.45          $26,164.80
(BOTH SIDE)                                   CY607                        CLS117796                  288                           US$3.45             $993.60
STYLE#:                                       CY505                        CLS117799                 1,440                          US$2.95           $4,248.00
SIZE RANGE:                                   CY507                        CLS117801                 1,920                          US$2.95           $5,664.00
Q'TY:                                         CY508                        CLS117797                 1,152                          US$2.95           $3,398.40
COLOR:                                        CR6752                       CLS117660                 3,696                          US$3.80          $14,044.80
N.W:                                          CR6762                       CLS117654                 3,984                          US$3.80          $15,139.20
G.W:                                          CR6766                       CLS117657                 3,168                          US$3.80          $12,038.40
DIMS:

CARTON#:

                                              WOMEN'S KNIT TOP
                                              CONTENT : 88% POLYESTER, 12% SPANDEX
                                              CY204                        CLS117785                 7,248                          US$2.25          $16,308.00
                                              CY205                        CLS117786                 4,656                          US$2.25          $10,476.00
                                              CY206                        CLS117787                 6,720                          US$2.25          $15,120.00
                                              CY207                        CLS117788                 1,344                          US$2.25           $3,024.00
                                              CY305                        CLS117790                 6,480                          US$2.05          $13,284.00
                                              CY306                        CLS117791                 9,072                          US$2.05          $18,597.60
                                              CY307                        CLS117792                  960                           US$2.05           $1,968.00




                                                TOTAL                                                70,320                                        $192,746.40




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897                                                    17)Signed by :
- SWIFT CODE :                HVBKKRSEXXX
                    Case 1:19-cv-07774-MKV Document 49-2
                                                    36-2 Filed 11/13/20
                                                               10/13/20 Page 56
                                                                             14 of 59
                                                                                   15
                                                                        COMMERCIAL INVOICE
1)Shipper / Exporter                                                      8)No & date of Invoice
CF2 CO., LTD.                                                             CF2-19-1-009                                       2/Feb/2019
1007 HANWHA BIZ METRO,                                                    9)No & date of L/C
851, GURO-DONG, GURO-GU                                                   T/T 15 DAYS AFTER ARRIVAL
SEOUL, KOREA                                                              10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                                11)Remarks
237 W 35TH ST. SUITE #701                                                  * CONSIGNEE :        MAX SPORTS ENTERPRISE INC.
NEW YORK, NY 10001,NEW YORK, U.S.A.                                                             237 W 35TH ST. SUITE #701
                                                                                                NEW YORK, NY 10001,NEW YORK, U.S.A.
3)Notify Party                                                            * FREIGHT COLLECT
MAX SPORTS ENTERPRISE INC.                                                * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001,NEW YORK, U.S.A.                                       * MANUFACTURER NAME & ADDRESS:
                                                                                                CF TWO GARMENT CO., LTD
                                                                                                PHUM ANDONG, SANGKAT KORK ROKA, KHAN PREK PNOV,
                                                                                                PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
PHNOM PENH, CAMBODIA                          NEW YORK, U.S.A.            * ETA NY :            10/Mar/2019
6)Carrier                                     7)Sailing on or about       * Terms of delivery and payment
NEWPORT CYPRESS 02 V.268E                     7/Feb/2019                  FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods     14)Quantity/Unit                       15) Unit price                16) Amount


SHIPPING MARK                                 WEARING APPARELS AS PER THE FOLLOWING:                                                   FOB CAMBODIA
(FRONT/BACK)                                  STYLE NO.                          P.O#                Q'TY                         UNIT PRICE      AMOUNT
OSU                                           HTS 6104.63.2011                                      (PCS)
(IN DIA)                                      WOMEN'S KNIT CAPRI
STYLE#:                                       CONTENT : 88% POLYESTER, 12% SPANDEX
PO#:                                          CY506                       CLS117800                 1,824                          US$2.95           $5,380.80
COLOR :                                       CY605                       CLS117794                   432                          US$3.45           $1,490.40
QTY:                                          CY606                       CLS117795                 1,296                          US$3.45           $4,471.20
CARTON NO:                                    CY505                       CLS117799                 4,080                          US$2.95          $12,036.00
                                              CY507                       CLS117801                 4,752                          US$2.95          $14,018.40
(BOTH SIDE)                                   CY508                       CLS117797                 10,848                         US$2.95          $32,001.60
STYLE#:

SIZE RANGE:

Q'TY:                                         WOMEN'S KNIT TOP
COLOR:                                        CONTENT : 88% POLYESTER, 12% SPANDEX
N.W:                                          CY205                       CLS117786                 2,544                          US$2.25           $5,724.00
G.W:                                          CY206                       CLS117787                   672                          US$2.25           $1,512.00
DIMS:                                         CY207                       CLS117788                 3,456                          US$2.25           $7,776.00
CARTON#:                                      CY305                       CLS117790                   336                          US$2.05             $688.80
                                              CY306                       CLS117791                   336                          US$2.05             $688.80
                                              CY307                       CLS117792                 3,840                          US$2.05           $7,872.00
                                              CY104                       CLS117824                 2,928                          US$3.85          $11,272.80
                                              CY304                       CLS117789                 2,568                          US$2.05           $5,264.40




                                                TOTAL                                               39,912                                        $110,197.20




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897                                                   17)Signed by :
- SWIFT CODE :                HVBKKRSEXXX
                    Case 1:19-cv-07774-MKV Document 49-2
                                                    36-2 Filed 11/13/20
                                                               10/13/20 Page 57
                                                                             15 of 59
                                                                                   15
                                                                    COMMERCIAL INVOICE
1)Shipper / Exporter                                                    8)No & date of Invoice
CF2 CO., LTD.                                                            CF2-19-1-010                                    7/Feb/2019
1007 HANWHA BIZ METRO,                                                   9)No & date of L/C
851, GURO-DONG, GURO-GU                                                  T/T 15 DAYS AFTER ARRIVAL
SEOUL, KOREA                                                             10)L/C Issuing Bank


2)For account & risk of Messrs.
MAX SPORTS ENTERPRISE INC.                                               11)Remarks
237 W 35TH ST. SUITE #701                                                 * CONSIGNEE :       MAX SPORTS ENTERPRISE INC.
NEW YORK, NY 10001, U.S.A.                                                                    237 W 35TH ST. SUITE #701
                                                                                              NEW YORK, NY 10001, U.S.A.
3)Notify Party                                                           * FREIGHT COLLECT
MAX SPORTS ENTERPRISE INC.                                               * COUNTRY OF ORIGIN : CAMBODIA
237 W 35TH ST. SUITE #701
NEW YORK, NY 10001, U.S.A.                                               * MANUFACTURER NAME & ADDRESS:
                                                                                              NA JUNG GARMENT CO., LTD
                                                                                              PHOUM TRAPHEANGCHREY, SANKAT KAKAB, KHAN POSENCH
                                                                                              PHNOM PENH, CAMBODIA
4)Port of loading                             5)Final destination
SIHANOUKVILLE,CAMBODIA                        NEW YORK, U.S.A.           * ETA NY :           15/Mar/2019
6)Carrier                                     7)Sailing on or about      * Terms of delivery and payment
CHANA BHUM V.695S                             10/Feb/2019                FOB CAMBODIA
12)Marks and numbers of PKGS                  13)Description of goods    14)Quantity/Unit                       15) Unit price           16) Amount


SHIPPING MARK                                 WEARING APPARELS AS PER THE FOLLOWING:

(FRONT/BACK)

OSU                                                                                                                               FOB CAMBODIA

(IN DIA)                                       STYLE NO.                       P.O#                      Q'TY               UNIT PRICE      AMOUNT

STYLE#:                                       HTS 6104.63.2011                                         (PCS)

PO#:                                          WOMEN'S KNIT CAPRI
COLOR :                                       CONTENT : 88% POLYESTER, 12% SPANDEX
QTY:                                          CR6768                       CLS117765                  11,616                 US$3.80       $44,140.80
CARTON NO:                                    CR6754                       CLS117762                  19,152                 US$3.80       $72,777.60
                                              CR6771                       CLS117767                   9,024                 US$3.80       $34,291.20
(BOTH SIDE)                                   CR6764                       CLS117764                  15,264                 US$3.80       $58,003.20
STYLE#:                                       CR6778                       CLS117883                  13,920                 US$3.80       $52,896.00
SIZE RANGE:
Q'TY:
COLOR:
N.W:
G.W:                                            TOTAL                                                 68,976                              $262,108.80
DIMS:
CARTON#:




※ BANK INFORMATION ※
- BENEFICIARY :               CF2 CO., LTD.
- BANK NAME :                 WOORI BANK (GS TOWER BANKING CENTER)
- BANK ADDRESS :              6F, GS TOWER, 508, (YEOKSAM-DONG) NONHYEON-RO,
                              GANGNAM-GU, SEOUL, KOREA
- ACCOUNT NO :                1081-000-641897
- SWIFT CODE :                HVBKKRSEXXX


                                                                                              17)Signed by :
Case
 Case1:19-cv-07774-MKV
      1:19-cv-07774-MKV Document
                         Document49-2
                                  36-3 Filed
                                        Filed11/13/20
                                              10/13/20 Page
                                                        Page58
                                                             1 of 2
                                                                  59




                     EXHIBIT C
                Case
                 Case1:19-cv-07774-MKV       Page49-2
                      1:19-cv-07774-MKV Document
                                         Document 136-3 Filed
                                                         Filed11/13/20
                                                               10/13/20 Page
                                                                         Page59
                                                                              2 of 2
                                                                                   59
     From:     "Yoco Inc" <yoco@yocoinc.com>
       To:     roy <roy@cf2.co.kr>
               박세진 <jake@cf2.co.kr>
               sunny <sunny@cf2.co.kr>
    Date:      5/21/2019 3:51:08 PM
  Subject:     Preliminary Claim Note


To. CF2

Please note below Preliminary Claim Note which are based on buyer's selling prices.

We have found defected goods from the containers of garments you have shipped us as below.
Also there are more defected goods being found.


                    PRELIMINARY CLAIM REPORT
  STYLE NUMBER                     DESC.                  Q'TY            TOTAL
     CR6803             LEGGINGS- PEACHED CAMO           36,000        $288,000.00
     CR6768R              CAPRI - PEACHED CAMO           36,000        $270,000.00
                                                         72,000        $558,000.00
      CR6783            CAPRI - TUMMY (CM PROB)          67,056        $502,920.00
                                                         67,056        $502,920.00
      CR6739                  CAPRI - MESH                6,000        $45,000.00
                                                          6,000        $45,000.00
      CR6752               CAPRI - CAMO PRINT            24,000        $180,000.00
                                                         24,000        $180,000.00
       CY204                  SHORT SLEEVE                7,200        $41,400.00
       CY205                  SHORT SLEEVE                9,600        $55,200.00
       CY206                  SHORT SLEEVE                4,800        $27,600.00
       CY207                  SHORT SLEEVE                7,248        $41,676.00
       CY304                     TANK                     5,400        $29,700.00
       CY305                     TANK                     7,200        $39,600.00
       CY306                     TANK                     9,408        $51,744.00
       CY307                     TANK                     4,800        $26,400.00
       CY504                    SHORTS                    7,200        $46,800.00
       CY505                    SHORTS                    6,912        $44,928.00
       CY506                    SHORTS                    7,152        $46,488.00
       CY507                    SHORTS                    7,200        $46,800.00
       CY508                    SHORTS                   12,000        $78,000.00
       CY604                     CAPRI                   12,000        $90,000.00
       CY605                     CAPRI                   12,000        $90,000.00
       CY606                     CAPRI                   12,000        $90,000.00
       CY607                     CAPRI                   12,000        $90,000.00
                                                        144,120        $936,336.00
       CY104                      JACKET                 12,000        $96,000.00
                                                         12,000        $96,000.00

                              GRAND TOTAL               325,176       $2,318,256.00


We have tried to minimized the damage and we are still trying to minimized the loss.
We have asked your help to solve these issues with buyer by releasing the container and promised to pay you for it but you have
ignored us.
For the sake of business relationship please rethink current issues and help us to help you.

Thank you

Yoco Inc.
                                                           8/9/2020
